Exhibit 10.13

Execution Version
TAX ALLOCATION AGREEMENT
by and between
THE E. W. SCRIPPS COMPANY
and
SCRIPPS NETWORKS INTERACTIVE, INC.
Dated as of July 1, 2008
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page ARTICLE I
DEFINITIONS AND STANDARDS

 
       
SECTION 1.01. Definitions
    2  
 
   
SECTION 1.02. General Interpretive Principles
    11  
 
   
SECTION 1.03. Applicable Standards
    11  
 
        ARTICLE II
U.S. CONSOLIDATED FEDERAL INCOME TAX LIABILITIES

 
       
SECTION 2.01. Affiliation Years
    12  
 
   
SECTION 2.02. 2008 Taxable Year
    12  
 
   
SECTION 2.03. U.S. Federal Alternative Minimum Tax
    14  
 
        ARTICLE III
U.S. COMBINED STATE AND LOCAL INCOME TAX LIABILITIES

 
       
SECTION 3.01. Returns Covered
    14  
 
   
SECTION 3.02. Pre-2008 Taxable Year
    14  
 
   
SECTION 3.03. Operating Losses
    15  
 
   
SECTION 3.04. 2008 Taxable Year
    15  
 
   
SECTION 3.05. Short-Year State and Local Returns
    15  
 
   
SECTION 3.06. Estimated Taxes, Etc.
    15  
 
   
SECTION 3.07. Adjustments
    16  
 
   
 
        ARTICLE IV
SEPARATE TAX RETURN OBLIGATIONS

 
       
SECTION 4.01. SNI Tax Liability
    16  
 
   
SECTION 4.02. EWS Tax Liability
    16  
 
   
SECTION 4.03. Separate Return Adjustments
    16  
 
        ARTICLE V
TAX-FREE STATUS OF DISTRIBUTION

 
       
SECTION 5.01. Tax-Free Status Ruling, Etc.
    16  
 
   
SECTION 5.02. Maintaining Status of Active Business
    17  
 
   
SECTION 5.03. Limits on Proposed Acquisition Transactions
    17  
 
   
SECTION 5.04. Indemnity
    19  
 
        ARTICLE VI
CARRYOVER AND CARRYBACK ITEMS

 
       
SECTION 6.01. Carryovers to Post-Affiliation Years
    20  
 
   
SECTION 6.02. Carrybacks from Post-Affiliation Years
    20  

SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page ARTICLE VII
U.S. FEDERAL INCOME TAX ADJUSTMENTS

 
       
SECTION 7.01. Determination
    21  
 
   
SECTION 7.02. Payments
    21  
 
   
SECTION 7.03. Procedures
    22  
 
   
SECTION 7.04. Intercompany Adjustments
    22  
 
        ARTICLE VIII
INCOME TAX PROCEEDINGS

 
       
SECTION 8.01. Notice
    22  
 
   
SECTION 8.02. SNI and EWS Issues
    22  
 
   
SECTION 8.03. Procedures
    23  
 
   
SECTION 8.04. Forum for Judicial Proceedings
    24  
 
        ARTICLE IX
PAYMENTS

 
       
SECTION 9.01. Reporting of Indemnity Payments, Etc.
    24  
 
   
SECTION 9.02. Interest on Late Payments
    24  
 
   
SECTION 9.03. Dispute
    24  
 
        ARTICLE X
TAX RETURNS

 
       
SECTION 10.01. Cooperation and Furnishing of Tax Return Information
    25  
 
   
SECTION 10.02. Preparation of Tax Returns
    26  
 
        ARTICLE XI
POST AFFILIATION YEARS AND POST COMBINED YEARS

 
       
SECTION 11.01. Returns
    26  
 
   
SECTION 11.02. Actions or Transactions
    27  
 
   
SECTION 11.03. Proposed Adjustments
    27  
 
        ARTICLE XII
BOOKS AND RECORDS

 
       
SECTION 12.01. Retention Period
    27  
 
   
SECTION 12.02. Record Retention Policy
    27  
 
   
SECTION 12.03. Tax Attributes
    27  
 
   
SECTION 12.04. Apportionment of Earnings and Profits and Tax Attributes
    28  

SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page ARTICLE XIII
COMPENSATION AND EMPLOYEE BENEFITS

 
       
SECTION 13.01. General
    28  
 
   
SECTION 13.02. Stock-Based Awards
    28  
 
   
SECTION 13.03. Reporting of Deductions
    28  
 
   
SECTION 13.04. Employment Taxes and Tax Reporting
    29  
 
        ARTICLE XIV
MISCELLANEOUS

 
       
SECTION 14.01. Notices
    29  
 
   
SECTION 14.02. Complete Agreement; Representations
    30  
 
   
SECTION 14.03. Amendment, Modification, or Waiver
    30  
 
   
SECTION 14.04. Severability
    31  
 
   
SECTION 14.05. No Double Recovery
    31  
 
   
SECTION 14.06. Costs and Expenses
    31  
 
   
SECTION 14.07. No Assignment; Binding Effect; No Third-Party Beneficiaries
    31  
 
   
SECTION 14.08. Headings
    31  
 
   
SECTION 14.09. Counterparts
    32  
 
   
SECTION 14.10. Governing Law
    32  
 
   
SECTION 14.11. Disputes
    32  

SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)
 -iii-

 



--------------------------------------------------------------------------------



 



TAX ALLOCATION AGREEMENT
     THIS TAX ALLOCATION AGREEMENT (this “Agreement”) is dated as of the 1st day
of July, 2008, by and between The E. W. Scripps Company, an Ohio corporation
(“EWS”), and Scripps Networks Interactive, Inc. (“SNI”), an Ohio corporation and
an indirect subsidiary of EWS (together with EWS, each a “Party” and
collectively, the “Parties”). Capitalized terms used in this Agreement are
defined as set forth in Section 1.01.
     WHEREAS, the Board of Directors of EWS has determined that it is in the
best interests of EWS to separate the SNI Business and the EWS Business into two
independent public companies, (the “Separation”),on the terms and subject to the
conditions set forth in the Separation Agreement, in order to separate
businesses with differing strategic directions, eliminate existing constraints
regarding capital allocation, concentrate management focus, allow more tailored
management incentives, and accommodate differing shareholder bases;
     WHEREAS, in order to effectuate the foregoing, EWS and SNI have entered
into a Separation and Distribution Agreement, dated as of June 12, 2008 (the
“Separation Agreement”), pursuant to which and subject to the terms and
conditions set forth therein, the SNI Business shall be separated from the EWS
Business and pursuant to the Distribution, the SNI Class A Common Shares and SNI
Common Voting Shares shall be distributed on a pro rata basis to the holders of
EWS Class A Common Shares and EWS Common Voting Shares;
     WHEREAS, for U.S. federal income Tax purposes, through the Distribution
Date, income of certain present and former members of the SNI Group has been or
will be included in EWS Consolidated Returns;
     WHEREAS, certain SNI Combined Group members have filed or will file
Combined Returns covering U.S. state and local income Taxes with EWS Combined
Groups as part of their respective Total Combined Groups;
     WHEREAS, SNI and other members of the SNI Group will cease to be members of
the EWS Group for U.S. federal income Tax purposes after the Distribution Date,
and SNI and other members of SNI Combined Groups will cease to be members of
their respective Total Combined Groups for U.S. state and local income Tax
purposes after the Distribution Date;
     WHEREAS, the failure of the Distribution to have a Tax-Free Status or
certain actions taken with respect to SNI Capital Stock and EWS Capital Stock
could subject EWS, SNI and their shareholders to additional Tax costs in
connection with the Distribution; and
     WHEREAS, EWS and SNI desire in this Agreement to (i) set forth Tax
allocation principles for Affiliation Years for U.S. federal income Tax purposes
and Combined Years for U.S. state and local income Tax purposes, which, except
to the extent provided herein, will supersede all prior policies and procedures
governing the allocation of Taxes, (ii) define the effects upon the settlement
and allocation of certain Tax liabilities and Tax benefits of transactions or
developments that occur during taxable years commencing after the Distribution
Date, (iii) set forth the responsibility for their respective stand-alone income
and other Tax liabilities, and (iv) allocate liability for certain Tax costs
that may be incurred in connection with the Distribution.
     NOW, THEREFORE, in consideration of the foregoing, the promises and
covenants set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, EWS and SNI hereby
agree as follows:
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS AND STANDARDS
     SECTION 1.01. Definitions. For all purposes of this Agreement, the
following terms shall have the following meanings:
     “2007 Excess EWS Group Benefits” shall have the meaning assigned to it in
Section 2.01.
     “2007 Excess SNI Group Benefits” shall have the meaning assigned to it in
Section 2.01.
     “2007 Tax Liability” shall have the meaning assigned to it in Section 2.01
     “2007 Taxable Year” shall have the meaning assigned to it in Section 2.01.
     “2008 Excess EWS Group Benefits” shall have the meaning assigned to it in
Section 2.02.
     “2008 Excess SNI Group Benefits” shall have the meaning assigned to it in
Section 2.02.
     “2008 Tax Liability” shall have the meaning assigned to it in Section 2.02.
     “2008 Taxable Year” shall have the meaning assigned to it in Section 2.02.
     “Adjusted Separate EWS Group Federal Tax Liability” shall mean with respect
to any Affiliation Year(s) the U.S. federal income Tax liability of the EWS
Group applying the Highest Federal Tax Rate, computed as if the EWS Group (with
EWS as the common parent) filed an EWS Consolidated Return separately from the
SNI Group, and applying such U.S. Tax laws and regulations as would have been
applicable to the EWS Group if it had so filed separately, but not taking into
account any items that are predicated on base amounts determined on a
consolidated basis such as research Credits, subject to the following:
          (i) the EWS Group shall be treated as bound by all accounting methods,
elections and other determinations adopted or made by EWS for the EWS Group for
all Affiliation Years, including, but not limited to, determinations made in
respect of carrybacks and carryovers;
          (ii) the EWS Group shall be permitted to reduce its Adjusted Separate
EWS Group Federal Tax Liability (but not below zero) to the extent that the EWS
Group is able to reduce its U.S. federal income Tax liability in the EWS
Consolidated Return for such Affiliation Year by utilizing items of deduction,
loss, or Credit of the EWS Group which the Parties determine the EWS Group would
have been unable to utilize if it had filed an EWS Consolidated Return
separately from the SNI Group (“Excess Items”); provided, that if there are any
limitations in the ability of the EWS Group to utilize items in the same
category as such Excess Items in their entirety for such year, the EWS Group
shall be limited in the reduction of its Adjusted Separate EWS Group Federal Tax
Liability to its share of such Excess Items on a Proportionate Basis; provided,
further, that if, pursuant to the above provisions, an Excess Item is not
usable, in whole or in part, by the SNI Group in one Affiliation Year, it may,
pursuant to Section 7.03 hereof, be carried over or carried back as an Excess
Item to any other Affiliation Year subject to the same limitations as above; and
          (iii) the EWS Group shall take into account the items of EWS Group
income, gain, loss, deduction or Credit attributable to intercompany items,
excess loss accounts, dual consolidated losses and other items that are required
to be restored, recaptured or otherwise triggered as a result of the
Distribution or related transactions.
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 2 -



--------------------------------------------------------------------------------



 



     “Adjusted Separate SNI Group Federal Tax Liability” shall mean with respect
to any Affiliation Year(s) the U.S. federal income Tax liability of the SNI
Group applying the Highest Federal Tax Rate, computed as if the SNI Group (with
SNI as the common parent) filed a consolidated U.S. federal income Tax Return
separately from the EWS Group (“SNI Consolidated Return”), and applying such
U.S. Tax laws and regulations as would have been applicable to the SNI Group if
it had so filed separately, but not taking into account any items that are
predicated on base amounts determined on a consolidated basis such as research
Credits, subject to the following:
          (i) the SNI Group shall be treated as bound by all accounting methods,
elections and other determinations adopted or made by EWS for the EWS Group for
all Affiliation Years, including, but not limited to, determinations made in
respect of carrybacks and carryovers;
          (ii) the SNI Group shall be permitted to reduce its Adjusted Separate
SNI Group Federal Tax Liability (but not below zero) to the extent that the EWS
Group is able to reduce its U.S. federal income Tax liability in the EWS
Consolidated Return for such Affiliation Year by utilizing items of deduction,
loss, or Credit of the SNI Group which the Parties determine the SNI Group would
have been unable to utilize if it had filed an SNI Consolidated Return (“Excess
Items”); provided, that if there are any limitations in the ability of the EWS
Group to utilize items in the same category as such Excess Items in their
entirety for such year, the SNI Group shall be limited in the reduction of its
Adjusted Separate SNI Group Federal Tax Liability to its share of such Excess
Items on a Proportionate Basis; provided, further, that if, pursuant to the
above provisions, an Excess Item is not usable, in whole or in part, by the EWS
Group in one Affiliation Year, it may, pursuant to Section 7.03 hereof, be
carried over or carried back as an Excess Item to any other Affiliation Year
subject to the same limitations as above; and
          (iii) the SNI Group shall take into account the items of SNI Group
income, gain, loss, deduction or Credit attributable to intercompany items,
excess loss accounts, dual consolidated losses and other items that are required
to be restored, recaptured or otherwise triggered as a result of the
Distribution or related transactions.
     “Adjustment” shall mean, with respect to any Affiliation Year, any change
in actual Tax liability from the Tax liability reported on an EWS Consolidated
Return, including changes attributable to amended Tax Returns, deficiencies
asserted by a Taxing authority, overpayments, and claims for refund, and changes
required by application of the Code and Treasury Regulations and Taxing
authority audits, examinations, proceedings or litigation resulting from any of
the foregoing events (collectively, “Adjustment Events”). Adjustment shall mean
with respect of any Combined Year in which an SNI Combined Group files a
Combined Return with a EWS Combined Group as part of a Total Combined Group, any
change in the actual Tax liability of the applicable Total Combined Group,
including changes attributable to Adjustment Events.
     “Adjustment Events” shall have the definition of “Adjustment.”
     “Affiliate” shall mean any entity that is directly or indirectly controlled
by the person in question; provided, however, that for purposes of this
Agreement, as of the Effective Time no member of either Group shall be deemed to
be an Affiliate of any member of the other Group. For this purpose, “control”
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and the policies of a person, whether
through ownership of voting securities, by contract or otherwise.
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 3 -



--------------------------------------------------------------------------------



 



     “Affiliation Year” shall mean each taxable year, or portion thereof, with
respect to which any member of the SNI Group joined or will join the EWS Group
in the filing of an EWS Consolidated Return.
     “AMT” shall have the meaning assigned to it in Section 2.03.
     “Article VIII Taxes” shall have the meaning assigned to it in Section 8.03.
     “Code” shall mean the Internal Revenue Code of 1986, as amended. Any
references herein to sections of the Code or Treasury Regulations promulgated
thereunder shall include any successor provisions thereto.
     “Combined Return” shall mean a combined, consolidated, or unitary
U.S. state or local income, franchise, business activities or gross receipts Tax
Return.
     “Combined State” shall mean a U.S. state or locality requiring or
permitting the filing of a Combined Return.
     “Combined State Total Tax Liability” shall have the meaning assigned to it
in Section 3.02.
     “Combined Year” shall mean a taxable year (or portion thereof) in which an
EWS Combined Group files a Combined Return with an SNI Combined Group.
     “CPMCO” shall mean Cable Program Management Co., G.P.
     “Credits” shall mean all of the credits against U.S. federal income Tax or,
as applicable, against U.S. state or local Tax. Credits shall include, but not
be limited to, foreign Tax credits, research credits, low-income housing
credits, investment Tax credits and targeted job credits.
     “Distribution” shall mean the distribution on a pro rata basis to holders
of issued and outstanding EWS Class A Common Shares and EWS Common Voting
Shares, of all of the issued and outstanding SNI Class A Common Shares and SNI
Voting Common Shares (“SNI Common Shares”), beneficially owned by EWS, by means
of a dividend of such SNI Class A Common Shares and SNI Voting Common Shares to
such shareholders.
     “Distribution Date” shall mean the date on which the Distribution shall be
effected, such date to be determined by, or under the authority of, the Board of
Directors of EWS in its sole and absolute discretion.
     “Distribution Taxes” means (i) any Taxes imposed on, or increase in Taxes
incurred by, EWS or any EWS Affiliate, and any Taxes of an EWS shareholder (or
former EWS shareholder) that are required to be paid or reimbursed by EWS or any
EWS Affiliate pursuant to a Final Determination; (ii) all professional fees and
court costs incurred in connection with such Taxes; and (iii) all costs,
expenses and damages associated with stockholder litigation or controversies,
including but not limited to, any amount paid by EWS, any EWS Affiliate, SNI, or
any SNI Affiliate, as the case may be, in respect of the liability of
shareholders, whether paid to shareholders, the IRS, any other Taxing authority,
or any other person or entity, in each case, arising from the Distribution and
related transactions failing to have Tax-Free Status in any manner, provided
that EWS shall have vigorously defended itself in any legal proceeding involving
Taxes of an EWS shareholder, without regard to whether such Taxes are offset or
reduced by any Tax Asset, Tax Item, or otherwise resulting from, or arising in
connection with, the failure of the Internal Distribution or the Distribution to
qualify as transactions in which no income, gain or loss is recognized
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 4 -



--------------------------------------------------------------------------------



 



pursuant to sections 355 and 368(a)(1)(D) of the Code (including any Tax
resulting from the application of section 355(d) or section 355(e) of the Code
to the Internal Distribution or the Distribution) or corresponding provisions of
the laws of any other jurisdictions. Any income Tax referred to in the
immediately preceding sentence shall be determined using the highest applicable
statutory corporate income Tax rate (or rates, in the case of an item that
affects more than one Tax) for the relevant taxable period (or portion thereof)
taking into account deductions for interest paid or accrued and other related
Taxes, such as state and local Taxes.
     “Effective Time” shall mean the time at which the Distribution occurs on
the Distribution Date.
     “Employee Matters Agreement” shall mean the Employee Matters Agreement of
even date herewith by and between EWS and SNI.
     “Estimated State Taxes” shall have the meaning assigned to it in
Section 3.06.
     “EWS Additional Excess Items” shall have the meaning assigned to it in the
definition of “Excess EWS Group Benefits.”
     “EWS Affiliate” shall mean an Affiliate of EWS other than SNI and SNI
Affiliates.
     “EWS AMT Liability” shall have the meaning assigned to it in Section 2.03.
     “EWS Business” means all businesses and operations of the EWS Group, other
than the SNI Business.
     “EWS Capital Stock” shall mean all classes or series of stock of EWS and
all options, warrants, derivatives, rights to acquire stock, and other interests
and instruments taken into account for purposes of determining a Fifty-Percent
or Greater Interest in EWS.
     “EWS Class A Common Shares” means the Class A Common Shares, par value
$0.01 per share, of EWS.
     “EWS Combined Group” shall mean an affiliated group of corporations (as
constituted from time to time) owned directly or indirectly by EWS that EWS
determines will join in filing a Combined Return excluding members of an SNI
Combined Group.
     “EWS Common Voting Shares” means the Common Voting Shares, par value $0.01
per share, of EWS.
     “EWS Consolidated Return” shall mean a consolidated U.S. federal income Tax
Return filed by EWS on behalf of the EWS Group.
     “EWS Director” shall have the meaning assigned to it in the Employee
Matters Agreement.
     “EWS Group” shall mean the affiliated group of corporations (as constituted
from time to time), of which EWS is the common parent, which EWS determines will
join in filing a EWS Consolidated Return.
     “EWS Group State Tax Liability” shall have the meaning assigned to it in
Section 3.02.
     “EWS Issues” shall have the meaning assigned to it in Section 8.02.
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 5 -



--------------------------------------------------------------------------------



 



     “EWS Participant” shall have the meaning assigned to it in the Employee
Matters Agreement.
     “Excess EWS Group Benefits" shall mean the amount by which the Parties
agree that EWS was able to reduce its U.S. federal income Tax liability in the
EWS Consolidated Return for an Affiliation Year by use of Excess Items which
would reduce the Adjusted Separate SNI Group Federal Tax Liability for such
year, if zero, below zero (“EWS Additional Excess Items”). Use of EWS Additional
Excess Items shall otherwise be subject to the same limitations and other
provisions applicable to the use of Excess Items, as determined by the Parties
in good faith.
     “Excess Items” shall have the meaning assigned to it in the definition of
“Adjusted Separate SNI Group Federal Tax Liability.”
     “Excess SNI Group Benefits” shall mean the amount by which the Parties
agree that SNI was able to reduce its U.S. federal income Tax liability in the
EWS Consolidated Return for an Affiliation Year by use of Excess Items which
would reduce the Adjusted Separate EWS Group Federal Tax Liability for such
year, if zero, below zero (“SNI Additional Excess Items”). Use of SNI Additional
Excess Items shall otherwise be subject to the same limitations and other
provisions applicable to the use of Excess Items, as determined by the Parties
in good faith.
     “Fifty-Percent or Greater Interest” shall mean a “50-percent or greater
interest” for purposes of Sections 355(d) and (e) of the Code and the Treasury
Regulations promulgated thereunder.
     “Final Determination” shall mean the final resolution of liability for any
Tax for any taxable period, by or as a result of (i) a final and unappealable
decision, judgment, decree or other order by any court of competent
jurisdiction; (ii) a final settlement with the IRS, a closing agreement or
accepted offer in compromise under section 7121 or section 7122 of the Code, or
a comparable agreement under the laws of other jurisdictions, which resolves the
entire Tax liability for any taxable period; (iii) any allowance of a refund or
credit in respect of an overpayment of Tax, but only after the expiration of all
periods during which such refund may be recovered by the jurisdiction imposing
the Tax; or (iv) any other final disposition, including by reason of the
expiration of the applicable statute of limitations.
     “Foreign Attribute” shall mean any item of income, gain, loss or deduction
or any asset or liability relevant to the computation of taxable income from
sources without the United States and any item of Credit described in
Section 901 or 902 of the Code (without regard to the limitation of Section 904
of the Code).
     “Fraction” shall have the meaning assigned to it in Section 2.03(a).
     “Highest Combined Tax Rate” for the taxable year in question shall mean the
sum of (i) the Highest Federal Tax Rate, and (ii) in the case of a corporation,
the average, weighted by jurisdiction, of the highest U.S. state and local
income, franchise, and gross receipts Tax rates that would be applicable to such
a corporation (net of any U.S. federal income Tax benefit), or in the case of a
Person other than a corporation, the highest U.S. state and local income Tax
rates (net of any U.S. federal income Tax benefit) that would be applicable to
such Person or the beneficial owner(s) of such Person.
     “Highest Federal Tax Rate” for the taxable year in question shall mean
(i) in the case of a corporation, the highest U.S. federal income Tax rate
applicable to a corporation, or (ii) in the case of a Person other than a
corporation, the highest U.S. federal income Tax rate that would be applicable
to such Person or the beneficial owner(s) of such Person.
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 6 -



--------------------------------------------------------------------------------



 



     “Income Tax Benefit” shall mean the amount of the Tax savings realized by
the applicable group, as determined by the Parties. Such amount shall be
determined by comparing (i) the actual U.S. federal income Tax liability and the
corresponding U.S. state and local income Tax liability (net of any federal Tax
benefit) of the applicable group for the taxable year in question without giving
effect to the items in question with (ii) the actual U.S. federal income Tax
liability and the corresponding U.S. state and local Tax liability (net of any
federal Tax benefit) of the applicable group for such year after giving full
effect to such items. An Income Tax Benefit shall be deemed to be realized at
the time that the applicable group receives a refund or credit for refund from
the relevant Taxing authority.
     “Income Tax Detriment” shall mean the amount of additional Tax incurred by
the applicable group, as determined by the Parties. Such amount shall be
determined by comparing (i) the actual U.S. federal income Tax and the
corresponding U.S. state and local Tax liability (net of any U.S. federal income
Tax benefit) of the applicable group for the taxable year in question after
giving full effect to the items in question with (ii) the actual U.S. federal
income Tax and the corresponding U.S. state and local Tax liability (net of any
U.S. federal income Tax benefit) of the applicable group without giving effect
to such items. Unless otherwise provided herein, an Income Tax Detriment shall
be deemed to be incurred at such time as payment is made to the relevant Taxing
authority upon a Final Determination of items in questions. In computing the Tax
liability of the EWS Group for purposes of clause (i) of the second sentence of
this definition or clause (ii) of the second sentence of the definition of
“Income Tax Benefit” above, increases or decreases in the U.S. federal, state or
local income Tax liability of the EWS Group attributable to the effect on EWS’
(or any EWS subsidiary’s) basis in the stock of any member of the SNI Group will
not be taken into account.
     “Internal Distribution” shall mean the distribution by Scripps Howard
Broadcasting Company of all of the common stock of SNI to EWS.
     “IRS” shall mean the U.S. Internal Revenue Service.
     “Joint EWS/SNI Director” shall have the meaning assigned to it in the
Employee Matters Agreement.
     “Minimum Tax Credit” shall have the meaning assigned to it in Section 2.03.
     “Newspaper Business and EWS Businesses” shall mean the business of EWS so
designated, as described in the Ruling Request.
     “NOLs” shall have the meaning assigned to it in Section 3.03.
     “Options” shall have the meaning assigned to it in the Employee Matters
Agreement.
     “Person” shall mean an individual or a partnership, corporation, limited
liability company, association, joint stock company, trust, joint venture,
unincorporated organization, or other entity, without regard to whether such
entity is treated as disregarded for U.S. federal income Tax purposes.
     “Post-Affiliation Year” shall mean a taxable period after the Distribution
Date during which SNI and its subsidiaries do not join the EWS Group in the
filing of a EWS Consolidated Return.
     “Post-Combined Year” shall mean a taxable period after the Distribution
Date during which SNI and its subsidiaries do not join a Total Combined Group in
the filing of a Combined Return with an EWS Combined Group.
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 7 -



--------------------------------------------------------------------------------



 



     “Proportionate Basis” shall mean, with respect to an item or items
attributable to a particular member or members of the SNI Group, the
determination of the portion of such items based on the total value of such
items over the total value of all items in the same category for the entire EWS
Group for the same Affiliation Year of the EWS Group, subject to any appropriate
Adjustments thereto, as determined by the Parties.
     “Proposed EWS Group Acquisition Transaction” shall mean a transaction or
series of transactions (or any agreement, understanding or arrangement, within
the meaning of Section 355(e) of the Code and the Treasury Regulations
promulgated thereunder, to enter into a transaction or series of transactions),
as a result of which EWS would merge or consolidate with any other Person or as
a result of which any Person or any group of Persons would (directly or
indirectly) acquire, or have the right to acquire through the acquisition of an
option or otherwise, from EWS and/or one or more holders of EWS Capital Stock,
an amount of EWS Capital Stock that would, when combined with any other changes
in ownership of EWS Capital Stock pertinent for purposes of Section 355(e) of
the Code and the Treasury Regulations promulgated thereunder, comprise 40% or
more of (A) the value of all outstanding EWS Capital Stock as of the date of
such transaction, or in the case of a series of transactions, the date of the
last transaction of such series, or (B) the total combined voting power of all
outstanding EWS Capital Stock as of the date of such transaction, or in the case
of a series of transactions, the date of the last transaction of such series.
For purposes of determining whether a transaction constitutes an indirect
acquisition for purposes of the first sentence of this definition, any
recapitalization resulting in a shift of voting power or any redemption of
shares of stock shall be treated as an indirect acquisition of shares of stock
by the non-exchanging shareholders. This definition and the application thereof
are intended to monitor compliance with Section 355(e) of the Code and the
Treasury Regulations promulgated thereunder.
     “Proposed SNI Acquisition Transaction” shall mean a transaction or series
of transactions (or any agreement, understanding or arrangement, within the
meaning of Section 355(e) of the Code and the Treasury Regulations promulgated
thereunder, to enter into a transaction or series of transactions), as a result
of which SNI would merge or consolidate with any other Person or as a result of
which any Person or any group of Persons would (directly or indirectly) acquire,
or have the right to acquire through the acquisition of an option or otherwise,
from SNI and/or one or more holders of SNI Capital Stock, an amount of SNI
Capital Stock that would, when combined with any other changes in ownership of
SNI Capital Stock pertinent for purposes of Section 355(e) of the Code and the
Treasury Regulations promulgated thereunder, comprise 40% or more of (A) the
value of all outstanding SNI Capital Stock as of the date of such transaction,
or in the case of a series of transactions, the date of the last transaction of
such series, or (B) the total combined voting power of all outstanding SNI
Capital Stock as of the date of such transaction, or in the case of a series of
transactions, the date of the last transaction of such series. For purposes of
determining whether a transaction constitutes an indirect acquisition for
purposes of the first sentence of this definition, any recapitalization
resulting in a shift of voting power or any redemption of shares of stock shall
be treated as an indirect acquisition of shares of stock by the non-exchanging
shareholders. This definition and the application thereof are intended to
monitor compliance with Section 355(e) of the Code and the Treasury Regulations
promulgated thereunder.
     “RAR” shall have the meaning assigned to it in Section 8.03.
     “Representation Letters” shall have the meaning assigned to it in
Section 5.01.
     “Restricted Shares” shall have the meaning assigned to it in the Employee
Matters Agreement.
     “Restricted Share Units” shall have the meaning assigned to it in the
Employee Matters Agreement.
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 8 -



--------------------------------------------------------------------------------



 



     “Ruling” shall mean (a) the private letter ruling (and any supplemental
private letter ruling) issued by the IRS to EWS in connection with the
separation and distribution and (b) any similar ruling (including any
supplemental ruling) issued by any Taxing authority other than the IRS in
connection with the Separation and Distribution.
     “Ruling Documents” means the Ruling and the Ruling Request.
     “Ruling Request” means any letter filed by EWS with the IRS or any other
Taxing authority requesting a ruling regarding certain tax consequences of the
Separation and Distribution (including all attachments, exhibits, and other
materials submitted with such ruling request letter) and any amendment or
supplement to such ruling request letter, including but not limited to the
request for rulings to the IRS in respect of the Distribution and related
matters, dated November 28, 2007.
     “Section 6.02 Claims” shall mean claims for refund attributable to items
described in and filed pursuant to Section 6.02 of this Agreement.
     “Separation” shall have the meaning assigned to it in the recitals to this
Agreement.
     “SNI Additional Excess Items” shall have the meaning assigned to it in the
definition of “Excess SNI Group Benefits.”
     “SNI Affiliate” shall mean an Affiliate of SNI.
     “SNI AMT Liability” shall have the meaning assigned to it in Section 2.03.
     “SNI Business” means the business and operations conducted by the SNI Group
from time to time, whether prior to, at or after the Effective Time, including
the business and operations conducted by the SNI Group as more fully described
in the Ruling Request and in the SNI Information Statement.
     “SNI Capital Stock” shall mean all classes or series of stock of SNI and
all options, warrants, derivatives, rights to acquire stock, and other interests
and instruments taken into account for purposes of determining a Fifty-Percent
or Greater Interest in SNI.
     “SNI Class A Common Shares” shall mean the Class A Common Shares, par value
$0.01 per share, of SNI.
     “SNI Combined Group” shall mean an affiliated group of corporations (as
constituted from time to time), consisting of SNI or its directly or indirectly
owned subsidiaries, that EWS determines will join in filing a Combined Return
with an EWS Combined Group.
     “SNI Common Voting Shares” shall mean the Common Voting Shares, par value
$0.01 per share, of SNI.
     “SNI Consolidated Return” shall have the meaning assigned to it in the
definition of “Adjusted Separate SNI Group Federal Tax Liability.”
     “SNI Director” shall have the meaning assigned to it in the Employee
Matters Agreement.
     “SNI Group” shall mean the affiliated group of corporations (as constituted
from time to time), consisting of SNI or its directly or indirectly owned
subsidiaries, that EWS determines will join in filing a EWS Consolidated Return.
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 9 -



--------------------------------------------------------------------------------



 



     “SNI Group State Tax Liability” shall have the meaning assigned to it in
Section 3.02.
     “SNI Information Statement” means the definitive information statement
distributed to holders of EWS Common Shares in connection with the Distribution
and filed with the SEC as Exhibit 99.1 to the Registration Statement or as an
exhibit to a Form 8-K of SNI.
     “SNI Issues” shall have the meaning assigned to it in Section 8.02.
     “SNI Participant” shall have the meaning assigned to it in the Employee
Matters Agreement.
     “SNI Separate AMT” shall have the meaning assigned to it in 2.03.
     “SNI Unsettled Issues” shall have the meaning assigned to it in
Section 8.03.
     “Tax” or “Taxes” shall mean any tax, assessment, duty, fee or other charge
imposed or collected by any government or political subdivision thereof or any
Taxing authority thereunder, including but not limited to, any income, gross
income, gross receipts, profits, capital stock, franchise, withholding, payroll,
social security, premium, guarantee fund, workers compensation, unemployment,
disability, property, ad valorem, stamp, excise, severance, occupation, service,
sales, use, license, lease, transfer, import, export, value added, minimum,
alternative minimum, estimated or other tax (including any assessment, duty, fee
or other charge in the nature of or in lieu of any such tax), and any interest,
penalties, additions to tax, or additional amounts in respect of the foregoing.
     “Tax Advisor” shall mean a United States law or accounting firm of national
standing in the field of taxation selected by the Parties.
     “Tax Contest” shall mean an audit, review, examination, contest or any
other administrative or judicial proceeding with the purpose or effect of
redetermining Taxes of any Party (including any administrative or judicial
review of any claim for refund) for any Tax period.
     “Tax-Free Status” shall mean the qualification of the Distribution and
related transactions as a distribution in which no gain or loss is recognized,
and no amount is includible in income, for U.S. federal income Tax purposes
(other than intercompany items, excess loss accounts or other items required to
be taken into account pursuant to the Treasury Regulations promulgated under
Section 1502 of the Code).
     “Tax-Related Losses” shall mean (i) all U.S. federal, state and local Taxes
payable pursuant to any Final Determination or otherwise; (ii) all professional
fees, and court costs incurred in connection with such Taxes; and (iii) all
costs, expenses and damages associated with stockholder litigation or
controversies, including but not limited to, any amount paid by EWS, any EWS
Affiliate, SNI, or any SNI Affiliate, as the case may be, in respect of the
liability of shareholders, whether paid to shareholders, the IRS, any other
Taxing authority, or any other person or entity, in each case, arising from the
Distribution and related transactions failing to have Tax-Free Status in any
manner.
     “Tax Return” shall mean any Tax return (including any amended return),
report, information return, election, notice or other document filed or to be
filed with a Taxing authority, including any schedules or related or supporting
information.
     “Television Network and Interactive Businesses” shall mean the business of
SNI so designated, as described in the Ruling Request.
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 10 -



--------------------------------------------------------------------------------



 



     “Total Combined Group” shall mean, with respect to any U.S. jurisdiction
that requires or permits the filing of a Combined Return, the affiliated group
of corporations (as constituted from time to time), that EWS determines will
join in the filing of such Combined Return that includes a EWS Combined Group
and an SNI Combined Group.
     “TPIs” shall have the meaning assigned to it in Section 2.03.
     “Treasury Regulations shall mean U.S. Treasury regulations issued under the
Code.
     “Unqualified Tax Opinion” shall mean an unqualified “will” opinion of a law
firm of nationally recognized standing in the field of taxation. Any such
opinion shall assume that the Distribution and related transactions would have
qualified for Tax-Free Status had the transaction in question not occurred.
     SECTION 1.02. General Interpretive Principles. (a) Words in the singular
shall include the plural and vice versa, and words of one gender shall include
the other gender, in each case, as the context requires, (b) the term “hereof,”
“herein,” “hereunder,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement and not to any
particular provision of this Agreement, and any references to Article, Section,
paragraph, exhibit and schedule are references to the Articles, Sections,
paragraphs, exhibits and schedules to this Agreement unless otherwise specified,
(c) the word “including” and words of similar import when used in this Agreement
shall mean “including, without limitation,” unless otherwise specified and
(d) any reference to any federal, state, local or non-U.S. statute or law shall
be deemed to also refer to all rules and regulations promulgated thereunder,
unless the context otherwise requires.
     SECTION 1.03. Applicable Standards. Except as otherwise specifically
provided herein, this Agreement shall supersede in all respects any and all
policies and procedures governing the allocation of Tax liability among the
members of the EWS Group or the Total Combined Groups. Except as otherwise
specifically provided hereunder, all determinations and actions required under
this Agreement will be taken by EWS and shall be made in good faith taking into
account, among other factors, the goal of reducing the aggregate Taxes of the
Parties. It is the intention of the Parties that this Agreement shall be
administered in a manner so that the allocation of income, deduction, loss or
Credit between the Parties will produce Tax consequences for the Parties, on a
current, carryback and carryover basis, that are consistent with those that are
required by the Code and Treasury Regulations.
ARTICLE II
U.S. CONSOLIDATED FEDERAL INCOME TAX LIABILITIES
     SECTION 2.01. Affiliation Years.
     (a) SNI and EWS Tax Liabilities. SNI irrevocably designates and agrees to
cause each of its Affiliates to so designate EWS as its agent to take any and
all actions necessary or incidental to the preparation and filing of EWS
Consolidated Returns. EWS shall be responsible for, and shall indemnify and hold
SNI and the SNI Affiliates harmless against all U.S. federal income tax
liabilities in respect of members of the EWS Group (other than members of the
SNI Group) under Treasury Regulations Section 1.1502-6. SNI shall be responsible
for, and shall indemnify and hold EWS and the EWS Affiliates harmless against,
the U.S. federal income Tax liability of the SNI Group for all taxable years
ending on or before December 31, 2008, including, without limitation, the 2007
Tax Liability and the 2008 Tax Liability. SNI shall be liable for and pay EWS
the Adjusted Separate SNI Group Federal Tax Liability for each such Affiliation
Year. EWS shall pay SNI, but SNI shall remain liable for, Excess EWS Group
Benefits, if any, for any such year if the Adjusted Separate SNI Group Federal
Tax Liability for such year is zero. SNI shall pay EWS but EWS shall remain
liable for, Excess SNI Group Benefits, if any, for the
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 11 -



--------------------------------------------------------------------------------



 



Taxable year of the EWS Group ending on December 31, 2007, if the Adjusted
Separate EWS Group Federal Tax Liability for such Taxable year is zero.
     (b) 2007 Tax Liability. At least three (3) business days before EWS files
the EWS Consolidated Return for the 2007 Taxable Year, the Parties shall
determine the amount of the 2007 Tax Liability or any Excess EWS Group Benefits
for such year (“2007 Excess EWS Group Benefits”) or any Excess SNI Group
Benefits for such year (“2007 Excess SNI Group Benefits”). SNI shall pay to EWS
or EWS shall pay to SNI an amount equal to the difference between (i) the 2007
Tax Liability and (ii) (A) the sum of any payments previously made by SNI to EWS
with respect to the 2007 Tax Liability, reduced (to and below zero) by (B) the
sum of any payments previously made or to be made by EWS to SNI in respect of
any 2007 Excess EWS Group Benefits and increased by the payments made or to be
made by SNI to EWS with respect to the 2007 Excess SNI Group Benefits. The “2007
Tax Liability” is the Adjusted Separate SNI Group Federal Tax Liability for the
taxable year ending on December 31, 2007 (“2007 Taxable Year”). Payment by SNI
is due within one (1) business days after notice by EWS. Payment by EWS is due
within thirty (30) business days of filing the EWS Consolidated Return for the
2007 Taxable Year.
     SECTION 2.02. 2008 Taxable Year.
     (a) 2008 Tax Liability. SNI shall be responsible and pay EWS for, and shall
indemnify and hold EWS and the EWS Affiliates harmless against, the “2008 Tax
Liability,” which shall include, but not be limited to, all liabilities arising
from the triggering of intercompany and other items as described in clause
(iii) of the definition above of “Adjusted Separate SNI Group Federal Tax
Liability” and all Taxes attributable to the income of CPMCO for the 2008
Taxable Year. EWS agrees to indemnify and hold SNI and SNI Affiliates harmless
against U.S. federal income tax liabilities in respect of members of the EWS
Group (other than members of the SNI Group) under Treasury
Regulation Section 1.1502-6 other than Tax liability attributable to the income
of CPMCO for the 2008 Taxable Year. The “2008 Tax Liability” is the Adjusted
Separate SNI Group Federal Tax Liability for the taxable year beginning on
January 1, 2008 and ending on and including the Distribution Date (the “2008
Taxable Year”) and all taxes attributable to the income of CPMCO for the 2008
Taxable Year. EWS shall pay SNI but SNI shall remain liable for the Excess EWS
Group Benefits, if any, for the taxable year of the EWS Group ending on
December 31, 2008 if the Adjusted Separate SNI Group Federal Tax Liability is
zero under the preceding sentence (“2008 Excess EWS Group Benefits”). SNI shall
pay EWS but EWS shall remain liable for, Excess SNI Group Benefits, if any, for
the Taxable year of the EWS Group ending on December 31, 2008, if the Adjusted
Separate EWS Group Federal Tax Liability for such Taxable year is zero (“2008
Excess SNI Group Benefits”).
     (b) Estimated Payments, Etc. From and after the date of this Agreement, SNI
shall pay to EWS no later than the day before each due date for the payment of
quarterly estimated U.S. federal income Taxes for the taxable year of the EWS
Group ending on December 31, 2008 and the payment due March 15, 2009 the
difference, if any, between (A) 2008 Tax Liability due based on the method for
making estimated payments elected by EWS pursuant to Section 6655 of the Code,
and (B) the sum of any payments previously made by SNI to EWS with respect to
the 2008 Tax Liability.
     (c) Payment Upon Filing Return. At least three (3) business days before the
day that EWS files the EWS Consolidated Return for the 2008 Taxable Year, EWS
shall determine the amount of the 2008 Tax Liability, any 2008 Excess EWS Group
Benefits, and any 2008 Excess SNI Group Benefits. SNI shall pay to EWS or EWS
shall pay to SNI, as the case may be, the difference between (i) the 2008 Tax
Liability and (ii) (A) the sum of the payments previously made by SNI to EWS
with respect to the 2008 Tax Liability reduced (to and below zero) by (B) the
sum of any payments previously made or to be made by EWS to SNI in respect of
any 2008 Excess EWS Group Benefits and increased by any payments
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 12 -



--------------------------------------------------------------------------------



 



made or to be made by SNI to EWS in respect of any 2008 Excess SNI Group
Benefits and all Taxes attributable to the income of all CPMCO for the 2008
Taxable Year. Payment by SNI is due within at least one (1) business day before
the date on which such Tax is required to be paid. Payment by EWS is due within
thirty (30) business days of filing the EWS Consolidated Return for the 2008
Taxable Year.
     (d) Settling Tax Payable Accounts. On or before the Distribution Date, SNI
and EWS shall cooperate to settle all intercompany accounts with respect to
Taxes for all Affiliation Years and all Combined Years based on the most
accurate and complete information then available. SNI and EWS shall finally
settle such accounts as otherwise provided in this Article II.
     (e) Assignment of Taxable Items. The Parties shall determine the amounts of
income, gain, loss, deduction, and Credit of the SNI Group for the 2008 Taxable
Year that are properly includable in the EWS Consolidated Return for the taxable
year of the EWS Group ending on December 31, 2008. For all relevant purposes of
this Agreement, the members of the SNI Group and each SNI Combined Group shall
cease to be members of the EWS Group and their respective Total Combined Groups,
as of the end of the Distribution Date, and SNI shall cause the books of account
of the members of the SNI Group and the SNI Combined Groups to be closed for
accounting and Tax purposes as of the end of the Distribution Date in accordance
with EWS’s direction. In determining consolidated taxable income for the taxable
period that ends on the Distribution Date, the income and other items of the SNI
Group shall be determined in accordance with Treasury Regulations
Section 1.1502-76(b)(1), -76(b)(2)(i) and — 76(b)(2)(iv) and no election shall
be made under Treasury Regulation Section 1.1502-76(b)(2)(ii)(D) to ratably
allocate items. However, an allocation shall be made under Treasury Regulations
Section 1.1502-76(b)(2)(iii) if such allocation is determined by the Parties to
be necessary to appropriately allocate income in the event that the Distribution
Date occurs on any date other than the last or first day of any month. Pursuant
to Treasury Regulations Section 1.1502-76(b)(2)(vi), any item of a pass-through
entity that is owned by a member of the SNI Group shall be allocated as if such
member sold its entire interest in the entity immediately before the
Distribution. In the event that a member or members of the SNI Group would be
treated as owning an interest of less than 50% in the aggregate in such
pass-through entity, then pursuant to Treasury Regulations
Section 1.706-1(c)(ii), each such member’s share of any distributive items shall
be the amount determined by taking into account the pro rata part of such items
that such member would have included in taxable income had such member remained
a partner or owner of the pass-through entity until the end of the partnership
tax year based on the portion of the partnership taxable year that has elapsed
through the Distribution Date or upon such other reasonable method that the
Parties may agree. SNI and SNI Affiliates shall file their respective Tax
Returns for the taxable period beginning on the first day after the Distribution
Date consistently with such determinations.
     (f) Determining Foreign Attributes. Without limiting the foregoing, the
Parties shall also determine the portion of any Foreign Attribute for the SNI
Group that is allocable to the taxable year ending December 31, 2008, provided,
that such portion to be allocated will not include any amount described in
Section 951(a) of the Code (relating to inclusions in income of controlled
foreign corporation earnings) or any amount described in Section 1293(a) of the
Code (relating to inclusions in income of qualified electing fund earnings), or
any indirect foreign Tax Credit under Sections 960 and 1293(f) of the Code for
foreign income Taxes deemed paid with respect to either of these items; and
provided, further, that, without the prior written consent of EWS, such consent
not being unreasonably withheld, SNI and its subsidiaries shall not elect to
recapture an amount of taxable income from sources without the U.S. of any
member of the SNI Group greater than the minimum amount required by
Section 904(f)(1) of the Code for any Affiliation Year. SNI shall provide EWS
with all information it reasonably requests to make any determination under this
subsection (f). EWS will likewise share all information with SNI necessary for
SNI to determine its share of the consolidated foreign Tax Credits for the
taxable year ending December 31, 2008 and all prior taxable years.
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 13 -



--------------------------------------------------------------------------------



 



     SECTION 2.03. U.S. Federal Alternative Minimum Tax.
     (a) SNI Tax Liability. Notwithstanding any other provision in this
Agreement, if, for any Affiliation Year, the EWS Group is liable for alternative
minimum Tax for U.S. federal income Tax purposes (or any similar U.S. federal
Tax) (“AMT”) and the SNI Group would be liable for AMT if it filed a Tax Return
as a separate consolidated group (“SNI Separate AMT”), SNI shall pay to EWS an
amount (the “SNI AMT Liability”) determined by the Parties equal to the product
of the AMT liability for the EWS Group (the “EWS AMT Liability”) and a fraction
(the “Fraction”) (x) the numerator of which is the sum of the Tax preference
items and adjustments of the SNI Group relevant for purposes of the computation
of AMT (the “TPIs”) for such Affiliation Year and (y) the denominator of which
is the sum of the TPIs of all members of the EWS Group for such Affiliation
Year. The SNI AMT Liability for such Affiliation Year shall not exceed the
amount of the SNI Separate AMT for such Affiliation Year.
     (b) Minimum Tax Credits. If for any Affiliation Year SNI has paid to EWS
the SNI AMT Liability, EWS shall pay to SNI its proportionate share (determined
below) of the minimum Tax credit for U.S. federal income Tax purposes (the
“Minimum Tax Credit”) arising from such Affiliation Year which is actually
utilized by the EWS Group in a subsequent Affiliation Year. SNI’s proportionate
share of such credit for any Affiliation Year shall be equal to the product of
such credit and the Fraction (defined in subsection (a) above). In no event
shall SNI be paid amounts in the aggregate in respect of such credit in excess
of the corresponding SNI AMT Liability.
ARTICLE III
U.S. COMBINED STATE AND LOCAL INCOME TAX LIABILITIES
     SECTION 3.01. Returns Covered. If any member of an EWS Combined Group and
any member of an SNI Combined Group are required to file, or if the Parties
elect that any member of an EWS Combined Group and any member of an SNI Combined
Group shall file a Combined Return for any taxable years, or where any
U.S. state or local Taxing authority successfully asserts such a combined filing
requirement, the allocation and settlement of amounts due between the Parties
shall be governed by this Article III.
     SECTION 3.02. Pre-2008 Taxable Year. For each taxable year ending on or
before December 31, 2007, the Parties shall determine each SNI Combined Group’s
respective share, as determined below, of the total U.S. state and local Tax
liability in each such Combined State (each a “Combined State Total Tax
Liability”). The SNI Combined Group’s share of each Combined State Total Tax
Liability (“SNI Group State Tax Liability”) will be based on the apportionment
percentage of all members of the SNI Combined Group, determined with reference
only to those companies that are subject to such state’s taxing jurisdiction, as
if such members of the SNI Combined Group had filed a separate Combined Return.
The SNI Group State Tax Liability will include any minimum or similar Taxes for
members of each SNI Combined Group that may be required by the relevant state or
locality. SNI shall be responsible for and pay to EWS, and shall indemnify EWS
and EWS Affiliates from and against the SNI Group State Tax Liability for each
Combined Return for all taxable years ending on or before December 31, 2007. Any
Combined State Total Tax Liability in excess of the SNI Group State Tax
Liability (“EWS Group State Tax Liability”) shall be the responsibility of EWS
and EWS shall indemnify SNI and SNI Affiliates from and against the EWS Group
State Tax Liability for all taxable years ending on or before December 31, 2007.
     SECTION 3.03. Operating Losses. Consistent with the approach applied for
operating units of Total Combined Groups, the SNI Group State Tax Liability will
not be reduced by, nor will SNI or any other SNI Combined Group member receive
any payment, credit or benefit for, U.S. state or local net operating losses
(“NOLs”), including any carryback or carryover NOLs, that any such member
generates
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 14 -



--------------------------------------------------------------------------------



 



for U.S. state or local income Tax purposes on a stand-alone basis, whether or
not they are used in a Combined Return (except insofar as such NOLs may reduce
the SNI Combined Group’s share of the total U.S. state and local Tax liability
for a Total Combined Return).
     SECTION 3.04. 2008 Taxable Year. For the taxable years beginning on
January 1, 2008, the Parties shall determine the SNI Combined Group’s share of
the total U.S state and local Tax liability in each Combined State in the same
manner as set forth in Sections 3.02 and 3.03 above, taking into account the
apportionment percentages and other relevant items of each appropriate SNI
Combined Group through and including the Distribution Date. SNI shall be
responsible for and pay to EWS, and shall indemnify EWS and the EWS Affiliates
from and against, the SNI Group State Tax Liability for all Combined Returns and
all Taxes attributable to the income of CPMCO for the taxable years beginning
January 1, 2008.
     SECTION 3.05. Short-Year State and Local Returns. EWS and SNI agree that
Combined Returns filed for Tax periods beginning January 1, 2008, will reflect a
short taxable year for SNI ending on the Distribution Date in any state or local
taxing jurisdiction in which such Tax year is allowed by administrative
practice, whether or not required by law.
     SECTION 3.06. Estimated Taxes, Etc. For each Combined State, the Parties
will determine the SNI Combined Group’s estimated Tax payments and extension
payments (collectively, “Estimated State Taxes”), will prescribe the information
required to be provided by the SNI Combined Group to support EWS’s preparation
and filing of Combined Returns and payment of Estimated State Taxes, together
with a schedule of due dates for providing of such information and paying its
share of Estimated State Taxes, and SNI will timely and accurately provide and
pay the same to EWS, the Parties will calculate the aggregate SNI Group State
Tax Liability for all Combined States for a Combined Year less a credit for
aggregate Estimated State Taxes paid or determine the refund due to SNI to the
extent aggregate Estimated State Taxes paid by SNI exceed the aggregate SNI
Group State Tax Liability. Payment by SNI is due within one (1) business day
before the date such Tax are required to be paid. Payment by EWS to SNI of any
SNI overpayment is due within five (5) business days after the return including
the overpayment is filed.
     SECTION 3.07. Adjustments.
     (a) If an Adjustment occurs, the SNI Group State Tax Liability for the year
in question shall be recomputed by the Parties, including all changes to
apportionment percentages that result from such Adjustment. SNI shall make
payments to EWS for an increase in the SNI Group Tax Liability or EWS shall make
payments to SNI for a decrease in the SNI Group Tax Liability, including its
allocable share of interest, penalties and additions to Tax and external costs.
Payment in respect of such Adjustments by SNI is due at least one (1) business
day before the date payment of such Adjustment is required to be made. Payment
in respect of such Adjustments by EWS is due within five (5) business days after
EWS receives a refund or credit for refund in respect of the items in question.
     (b) Subject to Article VIII, the Parties shall jointly control all Tax
Contests relating to any such Adjustments.
ARTICLE IV
SEPARATE TAX RETURN OBLIGATIONS
     SECTION 4.01. SNI Tax Liability. SNI shall be responsible for, and shall
indemnify and hold harmless EWS and EWS Affiliates against, any and all
U.S. federal, state and local and non-U.S. Taxes that are required to be
reported on any separate Tax Return that does not include EWS or any EWS
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 15 -



--------------------------------------------------------------------------------



 



Affiliate; provided, however, for the 2008 Taxable Year the SNI Tax Liability
shall include all Taxes attributable to the income of CPMCO.
     SECTION 4.02. EWS Tax Liability. EWS shall be responsible for, and shall
indemnify and hold harmless SNI and SNI Affiliates against, any and all
U.S. federal, state and local and non-U.S. Taxes that are required to be
reported on any separate Tax Return that does not include SNI or any SNI
Affiliate; provided, however, for the 2008 Taxable Year the EWS Tax Liability
shall not include any Taxes attributable to the income of CPMCO.
     SECTION 4.03. Separate Return Adjustments. If there is an adjustment to a
separate Tax Return of EWS and/or EWS Affiliates, or SNI and/or SNI Affiliates,
as the case may be, that results in the inclusion in income in such Tax Return
of income attributable to the other group of companies, and the recipient
thereby incurs an Income Tax Detriment, SNI shall pay to EWS or EWS shall pay to
SNI, as the case may be, an amount equal to such Income Tax Detriment (including
any interest, penalties and additions to Tax) within thirty (30) business days
after the Final Determination of such Income Tax Detriment.
ARTICLE V
TAX-FREE STATUS OF DISTRIBUTION
     SECTION 5.01. Tax-Free Status Ruling, Etc. SNI will not take or fail to
take or permit any SNI Affiliates to take or fail to take any action
inconsistent with or that will cause to be untrue any material information or
representation in the Ruling Documents, representation letters that the Tax
Advisor relied upon in rendering an opinion or opinions on the Tax-Free Status
(“Representation Letters”) or formal advice or opinion. EWS will not take or
fail to take or permit any EWS Affiliates to take or fail to take any action
inconsistent with or that will cause to be untrue any material information or
representation in the Ruling Documents, Representation Letters or formal advice
or opinion. In the event any material information or representation in the
Ruling Documents or Representation Letters shall be untrue, EWS and SNI agree to
allocate the Distribution Taxes arising therefrom 20% to EWS and 80% to SNI, SNI
shall be responsible for, and shall indemnify and hold EWS and EWS Affiliates,
and their direct and indirect shareholders harmless against, 80% of any
Distribution Taxes and EWS shall be responsible for and shall indemnify and hold
SNI and SNI Affiliates, and their direct and indirect shareholders harmless
against 20% of any Distribution Taxes.
     SECTION 5.02. Maintaining Status of Active Business. SNI agrees that it
intends to maintain the status of the Television Network and Interactive
Businesses as an active trade or business as defined in Section 355(b)(2) of the
Code and the Treasury Regulations promulgated thereunder, that is part of, or
treated as part of, the SNI Group for U.S. federal income Tax purposes. EWS
agrees that it intends to maintain the status of the Newspaper Business and EWS
Businesses as an active trade or business as defined in Section 355(b)(2) of the
Code and the Treasury Regulations promulgated thereunder that is part of, or
treated as part of the EWS Group for U.S. federal income Tax purposes.
     SECTION 5.03. Limits on Proposed Acquisition Transactions.
     (a) SNI agrees that, from the date hereof until the first day after the
second anniversary of the Distribution Date, it shall not (i) enter into any
Proposed SNI Acquisition Transaction, approve any Proposed SNI Acquisition
Transaction or, to the extent SNI has the right to prohibit any Proposed SNI
Acquisition Transaction, permit any Proposed SNI Acquisition Transaction to
occur (whether by redeeming rights under a shareholder rights plan, finding a
tender offer to be a “permitted offer” under any such plan or otherwise causing
any such plan to be inapplicable or neutralized with respect to any Proposed SNI
Acquisition Transaction), (ii) merge or consolidate with any other Person or
liquidate or
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 16 -



--------------------------------------------------------------------------------



 



partially liquidate, (iii) sell or otherwise transfer in a single transaction or
series of transactions 40% or more of the gross or net assets of the SNI
Business or 40% or more of the consolidated gross or net assets of SNI and the
SNI Affiliates (such percentages to be measured based on fair market value as of
the Distribution Date), (iv) redeem or otherwise repurchase (directly or through
an SNI Affiliate) any SNI Capital Stock, or rights to acquire such stock; (v)
amend its certificate of incorporation (or other organizational documents), or
take any other action, whether through a stockholder vote or otherwise,
affecting the relative voting rights of the separate classes of SNI Capital
Stock (including, without limitation, through the conversion of one class of SNI
Capital Stock into another class of SNI Capital Stock) or (vi) take any other
action or actions (including any action or transaction that would be reasonably
likely to be inconsistent with any representation made in the Ruling Documents,
or Representation Letters, or any rulings, formal advice or opinion described in
Section 5.01 above) which in the aggregate (taking into account any other
transactions described in this Section 5.03) would be reasonably likely to have
the effect of causing or permitting one or more Persons (whether or not acting
in concert) to acquire, directly or indirectly, SNI Capital Stock representing a
Fifty-Percent or Greater Interest in SNI or otherwise jeopardize the Tax-Free
Status, unless prior to taking any such action set forth in the foregoing
clauses (i) through (vi), (A) SNI shall have requested that EWS obtain a private
letter ruling from the IRS and EWS shall have received such a ruling in form and
substance satisfactory to EWS that confirms that the Tax-Free Status will be
preserved, taking into account such action and other transactions in the
aggregate, or (B) SNI shall provide EWS with an Unqualified Tax Opinion in form
and substance acceptable to EWS (and on which EWS may rely) that confirms that
the Tax-Free Status will be preserved, taking into account such action and other
transactions in the aggregate, or (C) EWS shall have waived the requirement to
obtain such ruling or opinion. In determining whether such a ruling is
satisfactory or such opinion is acceptable, EWS may consider, among other
factors, the appropriateness of any underlying assumptions and representations
made in connection with such ruling or opinion. To the extent that any such
ruling or opinion concerns the acquisition of a Fifty-Percent or Greater
Interest in SNI, it shall expressly conclude that such acquisition will satisfy
one or more of the safe harbors described in the Treasury Regulations
promulgated under Section 355(e) of the Code. SNI shall bear all costs and
expenses of securing any such ruling or opinion and shall reimburse EWS for all
external costs and expenses that it may incur in good faith in seeking to obtain
or evaluate any such ruling or opinion.
     (b) EWS agrees that, from the date hereof until the first day after the
second anniversary of the Distribution Date, it shall not (i) enter into any
Proposed EWS Group Acquisition Transaction, approve any Proposed Acquisition
Transaction or, to the extent EWS has the right to prohibit any Proposed EWS
Group Acquisition Transaction, permit any Proposed EWS Group Acquisition
Transaction to occur (whether by redeeming rights under a shareholder rights
plan, finding a tender offer to be a “permitted offer” under any such plan or
otherwise causing any such plan to be inapplicable or neutralized with respect
to any Proposed EWS Group Acquisition Transaction), (ii) merge or consolidate
with any other Person or liquidate or partially liquidate, (iii) sell or
otherwise transfer in a single transaction or series of transactions 40% or more
of the gross or net assets of the EWS Business or 40% or more of the
consolidated gross or net assets of EWS and the EWS Affiliates (such percentages
to be measured based on fair market value as of the Distribution Date),
(iv) redeem or otherwise repurchase (directly or through an EWS Affiliate) any
EWS Capital Stock, or rights to acquire such stock; (v) amend its certificate of
incorporation (or other organizational documents), or take any other action,
whether through a stockholder vote or otherwise, affecting the relative voting
rights of the separate classes of EWS Capital Stock (including, without
limitation, through the conversion of one class of EWS Capital Stock into
another class of EWS Capital Stock) or (vi) take any other action or actions
(including any action or transaction that would be reasonably likely to be
inconsistent with any representation made in the Ruling Documents, or
Representation Letters, or any rulings, formal advice or opinion described in
Section 5.01 above) which in the aggregate (taking into account any other
transactions described in this Section 5.03) would be reasonably likely to have
the effect of causing or permitting one or more Persons (whether or not acting
in concert) to acquire, directly or indirectly, EWS Capital Stock representing a
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 17 -



--------------------------------------------------------------------------------



 



Fifty-Percent or Greater Interest in EWS or otherwise jeopardize the Tax-Free
Status, unless prior to taking any such action set forth in the foregoing
clauses (i) through (vi), (A) EWS shall have obtained a private letter ruling
from the IRS and EWS shall have received such a ruling in form and substance
satisfactory to SNI that confirms that the Tax-Free Status will be preserved,
taking into account such action and other transactions in the aggregate, or
(B) EWS shall provide SNI with an Unqualified Tax Opinion in form and substance
acceptable to SNI (and on which SNI may rely) that confirms that the Tax-Free
Status will be preserved, taking into account such action and other transactions
in the aggregate, or (C) SNI shall have waived the requirement to obtain such
ruling or opinion. In determining whether such a ruling or opinion is
satisfactory, SNI may consider, among other factors, the appropriateness of any
underlying assumptions and representations made in connection with such ruling
or opinion. To the extent that any such ruling or opinion concerns the
acquisition of a Fifty-Percent or Greater Interest in EWS, it shall expressly
conclude that such acquisition will satisfy one or more of the safe harbors
described in the Treasury Regulations promulgated under Section 355(e) of the
Code. EWS shall bear all costs and expenses of securing any such ruling or
opinion and shall reimburse EWS for all external costs and expenses that it may
incur in good faith in seeking to obtain or evaluate any such ruling or opinion.
     SECTION 5.04. Indemnity.
     (a) Subject to subsection (c) of this section, SNI shall be responsible
for, and shall indemnify and hold EWS and EWS Affiliates and their direct and
indirect shareholders harmless against any Distribution Taxes, to the extent
such Distribution Taxes are attributable to, caused by, or result from one or
more of the following:
          (i) any action or omission by SNI or any SNI Affiliate, at any time,
that is inconsistent with any information, covenant or representation in the
Ruling Documents, Representation Letters or any tax opinions concerning the
Tax-Free Status of the Distribution;
          (ii) any action or omission by SNI or any SNI Affiliate, after the
Distribution (including any act or omission that is in furtherance of, connected
to, or part of a plan or series of related transactions (within the meaning of
section 355(e) of the Code) occurring on or prior to the Distribution),
including a cessation, transfer to affiliates, or disposition of the active
trades or businesses, stock buyback or payment of an extraordinary dividend;
          (iii) any acquisition of any stock or assets of SNI or any SNI
Affiliate, by one or more other Persons (other than EWS or any EWS Affiliate)
prior to or following the Distribution;
          (iv) any issuance of stock by SNI or any SNI Affiliate, after the
Distribution, including any issuance pursuant to the exercise of employee stock
options or other employment related arrangements, or the exercise of warrants;
or
          (v) any change in ownership of stock in SNI or any SNI Affiliate after
the Distribution.
     (b) Subject to subsection (c) of this section, EWS shall be responsible
for, and shall indemnify and hold SNI and SNI Affiliates and their direct and
indirect shareholders harmless against any Distribution Taxes, to the extent
such Distribution Taxes are attributable to, caused by, or result from one or
more of the following:
          (i) any action or omission by EWS or any EWS Affiliate, at any time,
that is inconsistent with any information, covenant or representation in the
Ruling Documents, Representation Letters or any tax opinions concerning the
Tax-Free Status of the Distribution;
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 18 -



--------------------------------------------------------------------------------



 



          (ii) any action or omission by EWS or any EWS Affiliate, after the
Distribution (including any act or omission that is in furtherance of, connected
to, or part of a plan or series of related transactions (within the meaning of
section 355(e) of the Code) occurring on or prior to the Distribution),
including a cessation, transfer to affiliates, or disposition of the active
trades or businesses, stock buyback or payment of an extraordinary dividend;
          (iii) any acquisition of any stock or assets of EWS or any EWS
Affiliate, by one or more other Persons prior to or following the Distribution;
          (iv) any issuance of stock by EWS or any EWS Affiliate, after the
Distribution, including any issuance pursuant to the exercise of employee stock
options or other employment related arrangements, or the exercise of warrants;
or
          (v) any change in ownership of stock in EWS or any EWS Affiliate after
the Distribution.
     (c) For purposes of calculating the amount and timing of any Tax-Related
Loss in connection with any Tax payable by an indemnified party, such loss shall
be calculated by assuming that the indemnified party pays income Tax at the
Highest Combined Tax Rate in effect in each relevant taxable year and that the
income arising in connection with the Tax-Related Losses is the only item of
income, deduction, Credit or loss for such year. SNI shall pay EWS or such other
applicable indemnified party the amount of any such Tax-Related Losses for which
SNI is responsible under this Section 5.04 within one (1) business day before
payment is due from EWS or such other party. EWS shall pay SNI or such other
applicable indemnified party the amount of any such Tax-Related Losses for which
EWS is responsible under this Section 5.04 within one (1) business day before
payment is due from SNI or such other party.
     (d) Until all applicable statutes of limitations with respect to
Distribution Taxes expire (after giving effect to any extensions or waivers
thereof), SNI shall not (i) merge or consolidate with any other Person or
liquidate or partially liquidate into any other Person, (ii) sell or otherwise
transfer to any other Person or group of Persons, directly or indirectly, in a
single transaction or series of transactions 25% or more of the gross or net
assets of SNI (such percentage to be determined based on fair market value as of
the Distribution Date), (iii) engage in any other reorganization or
restructuring with any other Person, or (iv) agree or permit any Person or group
of Persons, directly or indirectly, in a single transaction or series of
transactions, to acquire a Fifty Percent or Greater Interest in SNI, unless, in
each case, each such Person agrees, to EWS’ satisfaction, to be jointly and
severally liable with SNI in its obligations under this Article V.
     (e) Until all applicable statutes of limitations with respect to
Distribution Taxes expire (after giving effect to any extensions or waivers
thereof), EWS shall not (i) merge or consolidate with any other Person or
liquidate or partially liquidate into any other Person, (ii) sell or otherwise
transfer to any other Person or group of Persons, directly or indirectly, in a
single transaction or series of transactions 25% or more of the gross or net
assets of EWS (such percentage to be determined based on fair market value as of
the Distribution Date), (iii) engage in any other reorganization or
restructuring with any other Person, or (iv) agree or permit any Person or group
of Persons, directly or indirectly, in a single transaction or series of
transactions, to acquire a Fifty Percent or Greater Interest in EWS, unless, in
each case, each such Person agrees, to SNI’s satisfaction, to be jointly and
severally liable with EWS in its obligations under this Article V.
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 19 -



--------------------------------------------------------------------------------



 



ARTICLE VI
CARRYOVER AND CARRYBACK ITEMS
     SECTION 6.01. Carryovers to Post-Affiliation Years. The Parties will
apportion any U.S. federal consolidated net operating or capital losses, Credits
or other applicable items between members of the SNI Group (departing from the
EWS Group as a consequence of the Distribution and related transactions) and
members of the EWS Group (not taking into account SNI Group members) pursuant to
applicable Treasury Regulations promulgated under Section 1502 of the Code. Such
consolidated items and their apportionment will be adjusted to reflect any
Adjustments that take place in applicable Affiliation Years.
     SECTION 6.02. Carrybacks from Post-Affiliation Years.
     (a) Carryback Items. If SNI and/or its subsidiaries sustain U.S. federal
capital or net operating losses or generate U.S. federal Credits in a
Post-Affiliation Year which may be carried back to an Affiliation Year and will
generate an Income Tax Benefit, SNI may request EWS to file a Section 6.02 Claim
with the IRS with respect to the U.S. federal income Tax liability of the EWS
Group for such Affiliation Year. EWS shall have sole discretion whether to
accept a request to file carryback claims (except for foreign Tax Credit or
domestic source capital loss carryback claims) and file any amended Tax Returns
or claims for refund relating thereto, which discretion may be exercised without
regard to satisfying a standard of good faith or any other standard provided for
in this Agreement or elsewhere. With regard to requests to file foreign Tax
Credit or domestic source capital loss carryback claims to an Affiliation Year,
EWS will implement such requests it determines in good faith to be available on
the terms set forth hereinafter.
     (b) Procedures. If EWS files a Section 6.02 Claim, EWS shall have full
control over the Section 6.02 Claim and will consult with SNI to determine the
nature of all actions to be taken in connection with such claim. If there is any
limitation that applies to the EWS Group in respect of all or a portion of the
items that comprise a Section 6.02 Claim in respect of foreign Tax Credits or
domestic source capital losses, any Income Tax Benefit in respect of such claim
shall be determined by EWS in consultation with SNI. If there any limitations in
the ability of the EWS Group to utilize items in the same category as the items
that comprise such claim, any Income Tax Benefit will be determined by EWS in
consultation with SNI based on the assumption that the items were utilized on a
Proportionate Basis, EWS will pay to SNI the amount of the Income Tax Benefit,
if any, derived from such claim within 30 business days after it receives a
refund or credit for refund therefor. SNI will repay to EWS all or a portion of
such amount to the extent the Income Tax Benefit is reduced as a result of an
Adjustment for any Affiliation Year or otherwise, together with applicable
interest and penalties. If EWS elects to file a Section 6.02 Claim in respect of
the carryback of any attribute other than foreign Tax Credits or domestic source
capital losses, the terms for payment and other provisions shall be determined
based upon the mutual agreement, if any, of the Parties. If EWS files a
Section 6.02 Claim, SNI will indemnify EWS for any additional Taxes or loss of
Tax benefits incurred by a member of the EWS Group (including interest,
penalties and additions to Tax) arising from such claim. EWS shall also be
entitled to reimbursement from SNI for any reasonable external costs for
professional services incurred by EWS in connection with the Section 6.02 Claim
whether or not SNI receives payment or credit therefor.
ARTICLE VII
U.S. FEDERAL INCOME TAX ADJUSTMENTS
     SECTION 7.01. Determination. If an Adjustment occurs, the liability of SNI
or EWS, as the case may be, pursuant to Article II hereof, or the amounts
allocated pursuant to Article VI, shall be recomputed by the Parties. As
recomputed for purposes of Article II, SNI shall make payments to EWS
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 20 -



--------------------------------------------------------------------------------



 



for an increase in SNI’s liability or EWS shall make payments to SNI for an
increase in EWS’ liability. For purposes of Sections 2.01 and 2.02, SNI’s
liability shall be deemed to have increased by any Adjustment that results in an
increase in the Adjusted Separate SNI Group Federal Tax Liability or a decrease
in the Excess EWS Group Benefits, and EWS’ liability shall be deemed to have
increased by any Adjustment that results in a decrease in the Adjusted Separate
SNI Group Federal Tax Liability or an increase in the Excess EWS Group Benefits.
     SECTION 7.02. Payments. Payments due from SNI to EWS shall be made no later
than one (1) business day before the due date for payment by EWS to a Taxing
authority upon the Final Determination of the items in question, or, to the
extent no such payment is due, within ten (10) business days after the date of
such Final Determination. Payments due from EWS to SNI shall be made within ten
(10) business days after EWS receives a refund or a credit for a refund with
regard to the items in question after a Final Determination therefor. Such
payments shall include any applicable interest, penalties and additions to Tax
and, if applicable, any reasonable external costs for professional services
incurred by EWS thereon. In calculating any interest payable by SNI to EWS
hereunder, interest, if any, due from EWS to the IRS shall first be deemed to
arise with respect to the increase in the liability of SNI, as determined above.
     SECTION 7.03. Procedures. Subject to Section 6.02 hereof, for any
Affiliation Year or Combined Year, the Parties will determine whether to give
effect, through any Tax Return, claim for refund or otherwise, to items of loss,
deduction or Credit for the SNI Group which are greater than those reflected on
prior Tax Returns and the nature of all actions taken with respect thereto. If
EWS files such a claim, SNI will indemnify EWS for any additional Taxes or loss
of Tax benefits incurred by a member of the EWS Group or the applicable Total
Combined Group (including interest, penalties and additions to Tax) arising from
such claim.
     SECTION 7.04. Intercompany Adjustments. If any transaction or arrangement
between EWS and/or EWS Affiliates, on the one hand, and SNI and/or SNI
Affiliates, on the other hand, is recharacterized for applicable Tax purposes
under Section 482 of the Code or otherwise and such recharacterization results
in an Income Tax Detriment to one applicable group of companies and an Income
Tax Benefit to the other group, the group incurring the Income Tax Detriment
shall be paid by the other group an amount equal to such Income Tax Detriment
(including any interest, penalties and additions to Tax) within thirty
(30) business days after the Final Settlement of such Income Tax Detriment. In
addition, each Party hereto shall be responsible for, and shall indemnify and
hold the other Party and its Affiliates harmless against, any Taxes attributable
to intercompany items or otherwise for any stock or other assets (tangible or
intangible) transferred to it (or an EWS Affiliate, in the case of EWS, or an
SNI Affiliate, in the case of SNI) from the other Party hereto (or an EWS
Affiliate, in the case of EWS, or an SNI Affiliate, in the case of SNI) for
which it is determined not to have paid or provided fair market value
consideration.
ARTICLE VIII
INCOME TAX PROCEEDINGS
     SECTION 8.01. Notice. Each Party shall provide prompt notice to the other
Party of any pending or threatened Tax audit, assessment, proceeding or other
Tax Contest of which it becomes aware that could affect any Tax liability for
which the other Party may be responsible under this Agreement; provided,
however, that failure to give prompt notice shall not affect the indemnification
obligations hereunder except to the extent the Party providing indemnification
is actually prejudiced thereby. Such notice shall contain factual information
(to the extent known) describing such matters in reasonable detail and shall be
accompanied by copies of any notice and other documents received from any Taxing
authority in respect of any such matters.
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 21 -



--------------------------------------------------------------------------------



 



     SECTION 8.02. SNI and EWS Issues. EWS and SNI hereby agree that during the
course of an audit or any Tax Contest relating to any Affiliation Year, they
will in good faith endeavor to discuss and resolve separately with the IRS
district agents or any equivalent state or local Taxing authority any SNI Issues
and EWS Issues. “SNI Issues” are issues relating to items of income, gain, loss,
deduction, or Credit that are attributable solely to the SNI Group and that
could not reasonably have material adverse consequences for the U.S. federal,
state or local income Tax liability of a member of the EWS Group (other than a
member of the SNI Group) if resolved against the taxpayer. “EWS Issues” are any
other issues, including issues relating to Foreign Attributes of the SNI Group.
     SECTION 8.03. Procedures.
     (a) In the event a Revenue Agent’s Report (“RAR”) or equivalent state or
local report is issued with respect to an Affiliation Year and the RAR or
equivalent state or local report contains Adjustments proposed with respect to
SNI Issues, at SNI’s request, EWS shall protest (as provided for in applicable
Treasury Regulations or applicable state or local rules and regulations) the
adjustments made with respect to SNI Issues. SNI will prepare that portion of
any protest which it determines should be filed in connection with any
Adjustment proposed with respect to SNI Issues and shall limit such portion of
the protest to the defense of the specific SNI Issues raised in the RAR or
equivalent state or local report.
     (b) After the filing of such protest, EWS and SNI shall jointly meet with
the IRS, state or local representatives responsible for disposing of the issues
in dispute and request the separate resolution of the EWS and SNI Issues. They
shall further request that the IRS or equivalent state or local Taxing authority
assign separate representatives to conduct any review of or proceedings on their
respective issues.
     (c) Regardless of whether the IRS or equivalent state or local Taxing
authority agrees to resolve the issues affecting each Party or assign separate
representatives to deal with the issues of each, EWS and SNI each will attend
meetings and will prepare written presentations to be made to the IRS regarding
any Adjustments proposed only with respect to its respective issues. EWS and SNI
shall keep each other promptly informed of any developments and discussions at
any such meetings concerning Adjustments, whether or not formally proposed,
affecting the other Party.
     (d) For each Affiliation Year, EWS shall have control of all EWS Issues not
otherwise settled at the audit or appeals level of the IRS or equivalent state
or local Taxing authority. For each Affiliation Year, SNI shall have control of
all SNI Issues not otherwise settled by SNI at the audit or appeals level of the
IRS or equivalent state or local Taxing authority (“SNI Unsettled Issues”).
     (e) To the extent any EWS Issues could affect any Tax liability for which
the SNI Group may be responsible, SNI shall have joint control over decisions to
resolve, settle or otherwise agree to any deficiency, claim or Adjustment, and
EWS shall not settle any such EWS Issue without the consent of SNI, such consent
not to be unreasonably withheld. To the extent that any SNI Issues could affect
any Tax liability for which the EWS Group may be responsible, EWS shall have
joint control over decisions to resolve, settle or otherwise agree to any
deficiency, claim or Adjustment, and SNI shall not settle any such SNI Issue
without the consent of EWS, such consent not to be unreasonably withheld.
     SECTION 8.04. Forum for Judicial Proceedings.
     (a) Prior to instituting legal proceedings with respect to an SNI Unsettled
Issue, SNI shall, at its sole cost and expense, unless EWS agrees to waive the
same, obtain an evaluation of the SNI Unsettled Issues from an independent
attorney experienced in the field of U.S. federal corporate income Taxation,
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 22 -



--------------------------------------------------------------------------------



 



who shall be selected jointly by the Parties and who, in the case of a listed or
reportable transaction for U.S. federal income Tax Purposes, is not a
disqualified Tax advisor within the meaning of Section 6664(d)(3)(B)(ii) of the
Code. The evaluation shall state, for the SNI Unsettled Issues on an issue by
issue basis, whether, in the opinion of the attorney (which in the case of a
listed transaction or reportable transaction for U.S. federal income Tax
purposes does not constitute a disqualified Tax opinion as defined in Section
6664(d) of the Code) the filing position will more likely than not be sustained.
Any discussions with respect to the evaluation shall be held with both Parties
jointly, and such attorney shall send a copy of the evaluation (including any
drafts thereof) to both Parties simultaneously.
     (b) If the evaluation discloses any SNI Unsettled Issues which do not fully
meet the aforementioned standards as applicable, SNI shall be obligated to
settle such issues with the IRS or equivalent state or local authority at its
own cost and expense within a reasonable period of time after receipt of the
evaluation. In any case where judicial proceedings are instituted, with respect
to an Affiliation Year, EWS shall be entitled to select the forum for such
judicial proceedings, unless such proceedings involve SNI Unsettled Issues or
issues that could affect any Tax liability for which the SNI Group may be
responsible. If SNI Unsettled Issues or issues that could affect any Tax
liability for which the SNI Group may be responsible are involved, SNI shall be
entitled to participate in the selection of the forum for judicial proceedings.
Each Party shall bear the costs of litigation in respect of its own issues.
     (c) Prior to instituting legal proceedings with respect to an EWS Unsettled
Issue, EWS shall, at its sole cost and expense, unless SNI agrees to waive the
same, obtain an evaluation of the EWS Unsettled Issues from an independent
attorney experienced in the field of U.S. federal corporate income Taxation, who
shall be selected jointly by the Parties and who, in the case of a listed or
reportable transaction for U.S. federal income Tax Purposes, is not a
disqualified Tax advisor within the meaning of Section 6664(d)(3)(B)(ii) of the
Code. The evaluation shall state, for the EWS Unsettled Issues on an issue by
issue basis, whether, in the opinion of the attorney (which in the case of a
listed transaction or reportable transaction for U.S. federal income Tax
purposes does not constitute a disqualified Tax opinion as defined in Section
6664(d) of the Code) the filing position will more likely than not be sustained.
Any discussions with respect to the evaluation shall be held with both Parties
jointly, and such attorney shall send a copy of the evaluation (including any
drafts thereof) to both Parties simultaneously.
     (d) If the evaluation discloses any EWS Unsettled Issues which do not fully
meet the aforementioned standards as applicable, EWS shall be obligated to
settle such issues with the IRS or equivalent state or local authority at its
own cost and expense within a reasonable period of time after receipt of the
evaluation. EWS shall be entitled to select the forum for such judicial
proceedings, unless such proceedings involve SNI Unsettled Issues or issues that
could affect any Tax liability for which the SNI Group may be responsible. If
EWS Unsettled Issues or issues that could affect any Tax liability for which the
SNI Group may be responsible are involved, SNI shall be entitled to participate
in the selection of the forum for judicial proceedings. Each Party shall bear
the costs of litigation in respect of its own issues.
ARTICLE IX
PAYMENTS
     SECTION 9.01. Reporting of Indemnity Payments, Etc. Any Tax indemnity
payments hereunder or payments made in respect of Tax-Related Losses hereunder
shall, unless otherwise required by law, be reported for Tax purposes by the
payer and the recipient as a cash capital contribution by EWS or a cash
distribution by SNI, as the case may be, immediately before the Distribution.
If, notwithstanding such reporting, such payment results in additional taxable
income to the recipient, such payments shall be increased such that the amount
that the recipient receives (net of Taxes) shall equal the amount of the payment
that it would otherwise be entitled to receive pursuant to this Agreement.
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 23 -



--------------------------------------------------------------------------------



 



     SECTION 9.02. Interest on Late Payments. If any payments hereunder are not
made when due, interest shall accrue on the unpaid amount at the underpayment
rate for large corporate underpayments, in effect from time to time under
Section 6621 of the Code, while such amount is outstanding.
ARTICLE X
TAX RETURNS
     SECTION 10.01. Cooperation and Furnishing of Tax Return Information.
     (a) Cooperation. EWS and SNI each agree to cooperate fully in connection
with the preparation of any Tax Return relating to any Affiliation Year or
Combined Year and the resolution of any related Tax audits, proceedings or
disputes.
     (b) Tax Return Information. For purposes of the preparation by EWS of Tax
Returns for the taxable years ending on December 31, 2007 and December 31, 2008,
respectively, on or prior to such date(s) as specified by EWS, SNI shall provide
EWS with Tax information for all members of each SNI Combined Group, including
but not limited to, schedule(s) showing the items of income, gain, loss,
deduction and Credit and Foreign Attributes with respect to each such taxable
year required to be included in applicable Tax Returns and complete work papers
together with such other information as EWS may request. The information
provided by SNI shall be consistent with any similar information provided by SNI
to EWS for prior taxable years.
     (c) SNI Disclosures. SNI represents that it has provided, and agrees to
promptly provide, to EWS complete and accurate information that is required or
EWS requests to satisfy all applicable U.S. federal, state and local, and
non-U.S. disclosure and reporting requirements in respect of listed
transactions, reportable transactions and other transactions that may be viewed
as Tax-motivated, including, but not limited to, U.S. state expense disallowance
information. SNI also represents that it has provided, and agrees to promptly
provide, to EWS all documents and other information that is required or EWS
requests to satisfy the transfer pricing and other documentation requirements
set forth in Sections 482 and 6662 of the Code and the Treasury Regulations
thereunder or otherwise (including analogous provisions under U.S. state and
local or non-U.S. law), including but not limited to, principal documents as
defined in Treasury Regulations Section 1.6662-6(d)(2)(iii)(B), and to address
any transfer pricing audit issue arising under Section 482 of the Code or
otherwise, shall promptly provide to EWS any documents and information it may
request, including background documents as defined in Treasury Regulations
Section 1.6662-6(d)(2)(iii)(C). SNI further represents that it has provided, and
agrees to promptly provide, to EWS all internal and external tax opinions
memoranda relating to the transactions and other matters addressed in this
subsection (c). If SNI fails to timely satisfy the requirements of this
subsection (c), it will indemnify, and hold EWS and EWS Affiliates harmless
against, any Taxes, interest, penalties or additions to Tax arising therefrom.
     (d) EWS Disclosures. EWS represents that it has provided, and agrees to
promptly provide, to SNI complete and accurate information that is required or
SNI requests to satisfy all applicable U.S. federal, state and local, and
non-U.S. disclosure and reporting requirements in respect of listed
transactions, reportable transactions and other transactions that may be viewed
as Tax-motivated, including, but not limited to, U.S. state expense disallowance
information. EWS also represents that it has provided, and agrees to promptly
provide, to SNI all documents and other information that is required or SNI
requests to satisfy the transfer pricing and other documentation requirements
set forth in Sections 482 and 6662 of the Code and the Treasury Regulations
thereunder or otherwise (including analogous provisions under U.S. state and
local or non-U.S. law), including but not limited to, principal documents as
defined in Treasury Regulations Section 1.6662-6(d)(2)(iii)(B), and to address
any transfer pricing audit issue arising under Section 482 of the Code or
otherwise, shall promptly provide to SNI any
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 24 -



--------------------------------------------------------------------------------



 



documents and information it may request, including background documents as
defined in Treasury Regulations Section 1.6662-6(d)(2)(iii)(C). EWS further
represents that it has provided, and agrees to promptly provide, to SNI all
internal and external tax opinions memoranda relating to the transactions and
other matters addressed in this subsection (d). If EWS fails to timely satisfy
the requirements of this subsection (d), it will indemnify, and hold SNI and SNI
Affiliates harmless against, any Taxes, interest, penalties or additions to Tax
arising therefrom.
     SECTION 10.02. Preparation of Tax Returns.
     (a) Preparation. EWS shall have sole authority for the preparation and
filing of any consolidated U.S. federal income Tax Return or Combined Tax
Return, which include the items of income, gain, loss, deduction and Credit of
the SNI Group or any SNI Combined Group for all relevant taxable periods,
including but not limited to, determination of Foreign Attributes. With respect
to the U.S. federal income Tax Returns for the taxable years ending December 31,
2007 and December 31, 2008, respectively, EWS agrees to afford SNI a meaningful
opportunity to review and comment on such returns, and shall consider such
comments in good faith. In addition, with respect to any Combined Tax Return for
the taxable years ending December 31, 2007 and December 31, 2008, respectively,
in which SNI is projected to have Tax liability in excess of $10,000, EWS agrees
to afford SNI a meaningful opportunity to review and comment on such returns,
and shall consider such comments in good faith. Any decisions with respect to
the timing, filing, or content of the above Tax Returns shall be made jointly by
the Parties.
     (b) Elections. SNI and the appropriate members of the SNI Group or an SNI
Combined Group shall make or give their consent to such elections or other
matters relating to the SNI Group or an SNI Combined Group as the Parties
determine are necessary or advisable in connection with the filing of any such
Tax Returns. In addition, no member of the SNI Group may elect to be considered
as not having been a member of the EWS Group for U.S. federal income Tax
purposes and no member of an SNI Combined Group may elect to be considered as
not having been a member of a Total Combined Group for U.S. state or local Tax
purposes for any taxable year or portion thereof without the prior written
consent of EWS.
ARTICLE XI
POST AFFILIATION YEARS AND POST COMBINED YEARS
     SECTION 11.01. Returns. SNI shall not and shall not permit any of the SNI
Affiliates to (i) file or amend any Tax Return for the Post Affiliation Year or
a Post Combined Year beginning on the first day following the Distribution Date,
in a manner that is inconsistent with the manner in which EWS filed its Tax
Returns in an Affiliation Year or a Combined Year or (ii) make any election for
any Post Affiliation Year or Post Combined Year if such election would have the
effect of binding or requiring conformity by any member of the EWS Group or any
Total Combined Group for any Affiliation Year or Combined Year.
     SECTION 11.02. Actions or Transactions. SNI shall be obligated to inform
and disclose fully to EWS any actions taken or transactions undertaken in a Post
Affiliation Year or a Post Combined Year which can reasonably be expected to
affect in any material way the Tax liability of the EWS Group for any
Affiliation Year or a Total Combined Group for any Combined Year.
     SECTION 11.03. Proposed Adjustments. SNI shall promptly notify EWS and keep
EWS apprised of any proposed Adjustments which arise out of an audit or
examination of a Post-Affiliation Year or Post-Combined Year Tax Return which
could reasonably be expected to affect in any material
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 25 -



--------------------------------------------------------------------------------



 



way the Tax liability for any Affiliation Year or Combined Years or which could
reasonably result in treatment of items that is inconsistent with the manner in
which EWS filed its Tax Returns for such years.
ARTICLE XII
BOOKS AND RECORDS
     SECTION 12.01. Retention Period. Without limiting any of the provisions of
this Agreement, each of the Parties agrees that it shall retain, until the
expiration of the appropriate statutes of limitations (including any extensions)
plus ninety (90) days, copies of any Tax Returns for any open periods during the
Affiliation Years and Combined Return Years which might be subject to Adjustment
under this Agreement, supporting work schedules and other books, records or
information which may be relevant and that it will not destroy or otherwise
dispose of such records without first providing the other Party with a
reasonable opportunity to review and copy the same. Without limiting the
foregoing, SNI shall cooperate with EWS in identifying such books, records or
information and so retain or provide to EWS such books, records or information
as may be specified by EWS in writing within 180 days after the Distribution
Date. Any information obtained pursuant to this Agreement, or any other
information obtained by EWS or SNI relating to the Tax position of either Party
shall be kept confidential by the Parties hereto, except if otherwise required
by a Taxing authority.
     SECTION 12.02. Record Retention Policy. Without limiting the foregoing,
each of the Parties hereto agrees that it shall retain copies of any books and
records in its possession as required by any record retention agreement in
effect from time to time, between EWS and the IRS or any other Taxing authority.
     SECTION 12.03. Tax Attributes. SNI shall maintain and provide to EWS upon
request information which will enable EWS to determine, clarify or verify the
adjusted book and Tax bases of the SNI stock held by EWS, SNI’s assets, both
tangible and intangible, including the stock of all directly and indirectly
owned subsidiaries of SNI which were members of the SNI Group or an SNI Combined
Group at any time during Affiliation Years or Combined Years (but not any
taxable year which does not affect an Affiliation Year or a Combined Year), and
the adjusted book and Tax bases of all assets, both tangible and intangible, of
such subsidiaries. In addition, SNI shall maintain and provide to EWS upon
request all relevant information for the determination of earnings and profits
of any members of the SNI Group, in accordance with applicable provisions of the
Code and the Treasury Regulations thereunder.
     SECTION 12.04. Apportionment of Earnings and Profits and Tax Attributes.
The Parties shall determine the portion, if any, of any earnings and profits,
tax attribute, overall foreign loss, capitalized research and development
expenditures or other consolidated, combined or unitary attribute which shall be
allocated or apportioned to the SNI Group under applicable law. SNI and all
members of the SNI Group shall prepare all Tax Returns in accordance with such
written notice. In the event of a subsequent Adjustment to such allocations and
apportionments, EWS shall promptly notify SNI in writing of such Adjustment. For
the absence of doubt, EWS shall not be liable to SNI or any member of the SNI
Group for any failure of any determination under this Section 12.03 to be
accurate.
ARTICLE XIII
COMPENSATION AND EMPLOYEE BENEFITS
     SECTION 13.01. General. Except as provided in Section 13.02, for
U.S. federal, applicable U.S. state and local income and other Tax purposes, all
deductions in respect of compensation and employee benefits, whether on or
before or after the Distribution Date, shall be allocated to EWS (or its
appropriate subsidiary) or SNI (or its appropriate subsidiary) based on the
entity which, directly or indirectly, provides (or is obligated to provide) the
cash or other consideration to its employees, former
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 26 -



--------------------------------------------------------------------------------



 



employees or other service providers or any individual whose rights are derived
from such individual’s relationship with such employee, former employee or
service provider.
     SECTION 13.02. Stock-Based Awards. For U.S. federal, applicable U.S. state
and local income and other Tax purposes, all deductions in respect of Options,
Restricted Shares and Restricted Share Units, whether on or before or after the
Distribution Date, shall be allocated as follows:
     (a) Deductions in respect of Old EWS Options that are exercised on or
before the Distribution Date and Old EWS Restricted Shares that vest (or with
respect to which a timely Section 83(b) election has been made) on or before the
Distribution Date shall be allocated to EWS (and shall accordingly not be taken
into account in computing Adjusted Separate SNI Group Federal Tax Liability).
     (b) Deductions in respect of New EWS Options, New EWS Restricted Shares,
SNI Options and SNI Restricted Shares that are held by EWS Participants and EWS
Directors immediately after the Distribution Date shall be allocated to EWS.
     (c) Deductions in respect of SNI Options, SNI Restricted Shares and SNI
Restricted Share Units that are held by SNI Participants and SNI Directors
immediately after the Distribution Date shall be allocated to SNI.
     (d) Deductions in respect of New EWS Options and SNI Options that are held
by Joint EWS/SNI Directors immediately after the Distribution Date as a result
of Section 7.02(d)(iii)(A) of the Employee Matters Agreement shall be allocated
to EWS. Deductions in respect of SNI Options that are held by Joint EWS/NI
Directors immediately after the Distribution Date as a result of Section
7.02(d)(iii)(B) of the Employee Matters Agreement shall be allocated to SNI.
     SECTION 13.03. Reporting of Deductions. Unless otherwise required by law,
EWS and SNI shall for themselves and their appropriate subsidiaries compute
their respective Tax liability and file all applicable Tax Returns in accordance
with the allocations under Sections 13.01 and 13.02 above. In the event that any
deduction allocated under such Sections to one entity is subsequently required
by law to be reported by another entity for Tax purposes, EWS or SNI shall pay
the entity to which the deduction was allocated under such Sections such amounts
as are necessary to put such entity in the same position, on an after Tax basis,
as it would have been if the allocation under such Sections had been respected.
     SECTION 13.04. Employment Taxes and Tax Reporting.
     (a) To the extent that EWS, SNI or any of their subsidiaries is allocated a
deduction for Tax purposes under Sections 13.01 and 13.02 above or otherwise,
then subject to any obligations under the Employee Matters Agreement, the entity
to which the deduction is allocated shall be solely responsible for satisfying
any withholding and employment Tax liabilities and Tax reporting obligations in
respect of the compensation that corresponds to such deduction.
     (b) SNI shall notify EWS of any event after the Distribution date giving
rise to income to any EWS Participant in connection with any SNI Option or SNI
Restricted Share by 12:00 PM of the first business day after such event.
ARTICLE XIV
MISCELLANEOUS
     SECTION 14.01. Notices. All notices, requests, claims, demands and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally or
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 27 -



--------------------------------------------------------------------------------



 



by facsimile transmission or mailed (first class postage prepaid) to the Parties
at the following addresses or facsimile numbers:
     If to EWS or any member of the EWS Group, to:
The E.W. Scripps Company
312 Walnut Street
Cincinnati, Ohio 45202
Facsimile: (513) 977-3090
Attention: Tax Department
with a copy to:
The E.W. Scripps Company
312 Walnut Street
Cincinnati, Ohio 45202
Facsimile: (513) 977-3042
Attention: William Appleton, Senior Vice President and General Counsel
If to SNI or any member of the SNI Group, to:
Scripps Networks Interactive, Inc.
312 Walnut Street
Cincinnati, Ohio 45202
Facsimile: (513) 977-3090
Attention: John E. Viterisi, Vice President Tax
with a copy to:
Scripps Networks Interactive, Inc.
312 Walnut Street
Cincinnati, Ohio 45202
Facsimile: (513) 977-5166
Attention: Anatolio B. Cruz III, Executive Vice President, Chief Legal Officer
and
Corporate Secretary
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this section, be deemed given upon receipt and (iii) if delivered by
mail in the manner described above to the address as provided in this section,
be deemed given upon receipt (in each case regardless of whether such notice,
request or other communication is received by any other Person to whom a copy of
such notice, request or other communication is to be delivered pursuant to this
section). Any Party from time to time may change its address, facsimile number
or other information for the purpose of notices to that Party by giving notice
specifying such change to the other Party.
     SECTION 14.02. Complete Agreement; Representations.
     (a) This Agreement, together with any exhibits and schedules hereto,
constitutes the entire agreement between the Parties with respect to the subject
matter hereof and shall supersede all previous negotiations, commitments and
writings with respect to such subject matter.
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 28 -



--------------------------------------------------------------------------------



 



     (b) EWS represents on behalf of itself and each other member of the EWS
Group and SNI represents on behalf of itself and each other member of the SNI
Group as follows:
          (i) each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement to which it is a Party and to
consummate the transactions contemplated by this Agreement; and
          (ii) this Agreement has been duly executed and delivered by such
Person (if such Person is a Party) and constitutes a valid and binding agreement
of it enforceable in accordance with the terms hereof (assuming the due
execution and delivery thereof by the other Party) except as such enforceability
may be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium and other laws affecting creditors’ rights generally and by general
equitable principles.
     SECTION 14.03. Amendment, Modification, or Waiver.
     (a) This Agreement may be amended, supplemented, modified or superseded
only by a written instrument signed by duly authorized signatories of the
Parties.
     (b) Any term or condition of this Agreement may be waived at any time by
the Party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the Party waiving such term or condition. No waiver by any Party of any term
or condition of this Agreement, in any one or more instances, shall be deemed or
construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by law or otherwise afforded, will be cumulative and not alternative.
     SECTION 14.04. Severability. If any provision of this Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement.
     SECTION 14.05. No Double Recovery. No provision of this Agreement shall be
construed to provide an indemnity or other recovery for any costs, damages or
other amounts for which the injured Party has been fully compensated under any
other provision of this Agreement or under any other agreement or action at law
or equity. Unless expressly required in this Agreement, a Party shall not be
required to exhaust all remedies available under other agreements or at law or
equity before recovering under the remedies provided in this Agreement.
     SECTION 14.06. Costs and Expenses.
     (a) EWS Services. EWS shall provide services in connection with this
Agreement, including but not limited to, those services relating to the
preparation of returns and determination of the Tax liability of SNI as
described in this Agreement. SNI shall pay EWS compensation or fees for such
services with respect to 2007 Taxable Year and 2008 Taxable Year in accordance
with the allocation of corporate overhead for the 2007 Taxable Year and the
period for the 2008 Taxable Year prior to the Distribution, respectively.
     (b) Other Expenses. Except as expressly set forth in this Agreement, each
Party shall bear its own costs and expenses incurred pursuant to this Agreement,
including, but not limited to, reasonable attorneys’ fees, accountant fees and
other related professional fees and disbursements.
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 29 -



--------------------------------------------------------------------------------



 



     SECTION 14.07. No Assignment; Binding Effect; No Third-Party Beneficiaries.
     (a) Neither this Agreement nor any right, interest or obligation hereunder
may be assigned by either Party hereto without the prior written consent of the
other Party hereto and any attempt to do so will be void. Subject to the
preceding sentence, this Agreement is binding upon, inures to the benefit of and
is enforceable by the Parties hereto and their respective successors and
assigns.
     (b) Except for provisions relating to Affiliates and the provisions of
Article V relating to Tax-Related Losses, the terms and provisions of this
Agreement are intended solely for the benefit of each Party hereto and their
respective Affiliates, successors or permitted assigns, and it is not the
intention of the Parties to confer third-party beneficiary rights upon any other
Person.
     (c) Notwithstanding anything herein to the contrary, unless the context
indicates otherwise, if an obligation is imposed on EWS or SNI hereunder it
shall cause any Person that directly or indirectly controls or is controlled by
it to comply therewith to the extent reasonably necessary to carry out such
obligation. “Control” for these purposes shall have the same meaning as that set
forth under the definition of “Affiliate”.
     SECTION 14.08. Headings. The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.
     SECTION 14.09. Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     SECTION 14.10. Governing Law. This Agreement and any dispute arising out
of, in connection with or relating to this Agreement shall be governed by and
construed in accordance with the Laws of the State of Ohio, without giving
effect to the conflicts of laws principles thereof.
     SECTION 14.11. Disputes.
     (a) Except with respect to injunctive relief described below, any
controversy or claim arising out of or relating to this Agreement, or the breach
thereof, shall attempt to be settled first, by good faith efforts of the Parties
to reach mutual agreement, and second, if mutual agreement is not reached to
resolve the dispute, by final, binding arbitration as set out below.
     (b) A Party that wishes to initiate the dispute resolution process shall
send written notice to the other Party, in accordance with Section 14.11, with a
summary of the controversy and a request to initiate these dispute resolution
procedures. Each Party shall appoint a knowledgeable, responsible representative
who has the authority to settle the dispute, to meet and to negotiate in good
faith to resolve the dispute. The discussions shall be left to the discretion of
the representatives who may utilize other alternative dispute resolution
procedures such as mediation to assist in the negotiations. Discussions and
correspondence among the representatives for purposes of these negotiations
(i) shall be treated as Information subject to the provisions of Section 7.08 of
the Separation Agreement developed for purposes of settlement, (ii) shall be
exempt from discovery and production and (iii) shall not be admissible in the
arbitration described below or in any lawsuit pursuant to Rule 408 of the
Federal Rules of Evidence. Documents identified in or provided with such
communications that are not prepared for purposes of the negotiations are not so
exempted and may, if otherwise admissible, be admitted in evidence in the
arbitration or lawsuit. The Parties agree to pursue resolution under this
subsection for a minimum of 30 calendar days before requesting arbitration.
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 30 -



--------------------------------------------------------------------------------



 



     (c) If the dispute is not resolved under the preceding subsection within 30
calendar days of the initial written notice, either Party may demand arbitration
by sending written notice to the other Party. The Parties shall promptly submit
the dispute to the American Arbitration Association for resolution by a single
neutral arbitrator acceptable to both Parties, as selected under the rules of
the American Arbitration Association. The dispute shall then be administered
according to the American Arbitration Association’s Commercial Arbitration
Rules, with the following modifications: (i) the arbitration shall be held in a
location mutually acceptable to the Parties, and, if the Parties do not agree,
the location shall be Cincinnati, Ohio; (ii) the arbitrator shall be licensed to
practice law; (iii) the arbitrator shall conduct the arbitration as if it were a
bench trial and shall use, apply and enforce the Federal Rules of Evidence and
Federal Rules of Civil Procedure; (iv) except for breaches related to
Information subject to Section 7.08 of the Separation Agreement, the arbitrator
shall have no power or authority to make any award that provides for
consequential, punitive or exemplary damages or extend the term hereof; (v) the
arbitrator shall control the scheduling so that the hearing is completed no
later than 30 calendar days after the date of the demand for arbitration; and
(vi) the arbitrator’s decision shall be given within five calendar days
thereafter in summary form that states the award, without written decision,
which decision shall follow the plain meaning of this Agreement, and in the
event of any ambiguity, the intent of the Parties. Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction over
the Parties. Each Party to the dispute shall bear its own expenses arising out
of the arbitration, except that the Parties shall share the expenses of the
facilities to conduct the arbitration and the fees of the arbitrator equally.
     (d) The foregoing notwithstanding, each Party shall have the right to seek
injunctive relief in an applicable court of law or equity to preserve the status
quo pending resolution of the dispute and enforce any decision relating to the
resolution of the dispute.
     (e) Notwithstanding anything in this Agreement to the contrary, the dispute
resolution provisions set forth in this Section 14.11 shall not be applicable to
any disagreement between the Parties relating to Distribution Taxes and any such
dispute shall be settled in a court of law or as otherwise agreed to by the
Parties.
[signature page follows]
SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 31 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have entered into this Agreement as
of the date first above written.

            THE E.W. SCRIPPS COMPANY
      By:   /s/ Richard A. Boehne         Richard A. Boehne, President and Chief
Executive Officer  

            SCRIPPS NETWORKS INTERACTIVE, INC.
      By:   /s/ Joseph G. NeCastro         Joseph G. NeCastro, Executive Vice
President and       Chief Financial Officer     

SOLICITORS, 095070, 000093, 102408079.1, Tax Allocation Agreement (Conformed
Signatures)

- 32 -